Case 2:16-CV-00248-RK Document 81 Filed 11/13/18 Page 1 of 84

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RUTH BRIGGS,
Plaintiff,
. CIVIL ACTION NO.
v. : 16-cv-0248
TEMPLE UNIVERSITY
Defendant.
NOTICE OF APPEAL

Notice is hereby given that Ruth Briggs, Plaintiff, hereby appeals to the United States Court
of Appeals for the Third Circuit from an Order denying, in part, Plaintiff’s Motion for Front Pay
Damages and for a New Trial on Punitive Damages Only (Doc. No. 65), entered on October 16,
2018.

Respectfully submitted,
C()NSOLE MATTIACCI LAW, LLC

Dated: N<)vember 13, 2018 .__` _F___

Rahul Munshi, Esq.

1525 Locust St., Ninth Floor
Philadelphia, PA 19102
(215) 545-7676

Attorney for Ruth Briggs

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 2 of 84

CERTIFICATE OF SERVICE
I, Rahul Munshi, hereby certify that Plaintiff Ruth Briggs’s Notice of Appeal was filed
using the ECF system, through which this document is available for viewing and downloading,

causing a notice of electronic filing to be served upon the following counsel of record.

Richard Harris, Esquire
Rachel Fendell Satinsky, Esquire
Littler l\/Iendelson, P.C.
Three Parkway
1601 Cherry Street, Suite 1400
Philadelphia, PA 19102-1321

rharris@littler.com

rsatinsky@littler.coin
267-402-3040

Attorneys for Defendant

CONSOLE MATTIACCI LAW, LLC

765 .'7, . .///` "

R‘ahul Munshi, Esquire
1525 Locust St.

Ninth Floor
Philadelphia, PA 19102

 

Counsel for Plaintiff, Ruth Briggs

Dated: November 13, 2018

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 3 of 84
Case 2:16-cv-00248-RK Document 79 Filed 10/16/18 Page 1 ot 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RUTH BRIGGS, CIVIL ACTION
Plaintiff, '
v. No. 16-248
TEMPLE UNIVERSITY, '
Defendant.
ORDER

AND NOW, this 16th day of October, 2018, upon consideration of
Defendant Temple University’s (“Temple”) Motion for Judgment as a Matter of Law or, in the
Alternative, for a New Trial or, in the Alternative, for a Remittitur; Plaintiff Ruth Briggs’
(“Briggs”) l\/Iotion for Front Pay Damages and for a New Trial on Punitive Damages Only; and
all responses and replies, it is hereby ORDERED that:
1. Temple’s Motion for Judgment as a Matter of Law or, in
the Alternative, for a New Trial or, in the Altemative, for a
Remittitur (Doc. No. 64) is DENIED;
2. Briggs’ Motion for Front Pay Damages and for a New Trial
on Punitive Damages Only (Doc. No. 65) is GRANTED
with respect to an award for front pay damages in the
amount of $60,670.20, but DENIED with respect to a new

trial on punitive damages; and

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 4 of 84
Case 2:16-c\/-00248-RK Document 79 Filed 10/16/18 Page 2 of 2

3. the Clerk of Court shall amend the Judgment to reflect the
$850,000 jury award plus the 360,670.20 front pay award,

for a total award of $910,670.20.

BY THE COURT:

/s/ Robert F. Kelly
RGBERT F. KELLY

SENIOR JUDGE

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 5 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 1 of 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RUTH BRIGGS, CIVIL ACTION
Plaintiff, z
v. No. 16~248
TEMPLE UNIVERSITY, '
Defendant.
M_A;N_D_UM_
ROBERT F. KELLY, Sr. J. OCTOBER 16, 2018

Plaintiff Ruth Briggs (“Briggs”) filed suit in this Court against her former employer,
Defendant Temple University (“Temple”), on January 20, 2016. Briggs alleged Temple
discriminated against her because of her age in violation of the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. and the Pennsylvania Human Relations Act
(“PHRA”), 43 Pa, Cons. Stat. § 951 et seq., and because of her gender in violation of Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. and the PHRA. (See
generally Compl.) Additionally, Briggs claimed that Temple subjected her to a hostile work
environment and retaliated against her for complaining of age and gender discrimination in the
workplace (See id.)

The case was tried before a jury for four days, from July 16, 2018, through July 19, 2018.
The jury returned a verdict in Briggs’ favor on five claims: (l) age discrimination in connection
with the termination of employment; (2) retaliation in the form of termination for complaining of
age discrimination; (3) age-based hostile work environment; (4) retaliatory hostile work

environment for complaining of age discrimination; and (5) retaliatory hostile work environment

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 6 of 84
Case 2:16-cv-00248-RK Document 78 Fi|eo| 10/16/18 Page 2 of 80

for complaining of gender discrimination (See Verdict Form, Doc. No, 58.) The jury awarded
back pay in the amount of $250,000 and $350,000 in compensatory dainages. (See id.) The jury
also found that Temple’s actions regarding the age-based claims were willful, therefore, the back
pay award was doubled as liquidated damages under the ADEA. (See id.) Accordingly, the total
verdict was $850,000. (See id.)

Presently before the Court are the Motion for Judgment as a Matter of Law or, in the
Alternative, for a New Trial or, in the Alternative, for a Remittitur filed by Temple (Doc. No.
64); the Brief in Opposition to the Motion for Judgment as a l\/latter of Law filed by Briggs (Doc.
No. 74); the l\/lotion for Front Pay Damages and for a New Trial on Punitive Damages Only filed
by Briggs (Doc. No. 65); the Response in Opposition to l\/lotion for Front Pay and New Trial
filed by Temple (Doc. No. 75); the Reply in Further Support of l\/Iotion for Front Pay and New
Trial filed by Briggs (Doc. No. 76); and the Surreply in Opposition to Motion for Front Pay and

New Trial filed by Teniple (Doc. No. 77).

II.

IH.

IV.

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 7 of 84

Case 2:16~cv-00248-RK Document 78 Filed 10/16/18 Page 3 of 80

BACKGROUND ................................................................................................................. 4
LEGAL STANDARD ........................................................................................................ 15
DlSCUSSION .................................................................................................................... 17
A. Discrimination Based on Briggs’ Age ................................................................... 17
1. Prinia Facie Case ........................................................................................ 19
2. Pretext ........................................................................................................ 27
B. Retaliation for Complaints Regarding Age Discrimination ................................... 34
1. Prima Facie Case ........................................................................................ 35
2. Pretext ........................................................................................................ 40
C. Jury’s Responses to Verdict Sheet are not Inconsistent ......................................... 41
D, Hostile Work Environment Based on Age ............................................................. 45
E. Retaliatory Hostile Work Environment Based on Complaints of Age and Gender
Discrimination ........................................................................................................ 50
F. Back Pay and Front Pay ......................................................................................... 51
1. Temple Misunderstands Briggs’ Duty to Mitigate .................................... 52
2. The Jury Properly Calculated Briggs’ Back Pay Award ........................... 58
3. The Court did not Eir in Answering a Question Submitted by the Jury
during Deliberations ................................................................................... 59
4. Briggs is Entitled to a Front Pay Award .................................................... 62
G. Willfulness under the ADEA ................................................................................. 66
H. Compensatory Damages ........................................................................................ 72
l. Briggs’ Motion for a New Trial on Punitive Damages .......................................... 78
CONCLUSION .................................................................................................................. 80

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 8 of 84
Case 2:16-cv-00248~RK Document 78 Filed 10/16/18 Page 4 of 80

I. BACKGROUND

Briggs began working for Temple in February 2001 as an Editorial Assistant in the
Center for Neurovirology and Cancer Biology. In 2005, she became an Executive Assistant to
Interim Dean Allen Nicholson of the College of Science and Technology. At trial, Briggs
presented a report prepared by or for Temple’s Human Resources Department that explained the
reasons Briggs was selected for this position: “The candidate was selected based on her
outstanding communication skills both verbal and written. Her previous work experience in
developing and writing grant applications, providing editorial assistance, customer service skills,
prior university experience, and education made her the best qualified candidate.” (Pl.’s Trial
Ex. 1, at 2.) Over the next five years, Briggs would work for not only Dean Nicliolson, but Dean
Keya Sadeghipour, Dean Hai-Lung Dai, and Vice Dean George Palladino. (07/17/2018 AM,
Trial Tr. 2219-15.)

A. Briggs Begins Working as an Executive Assistant for Dr. Jie Wu

In October 2009, Briggs became the Executive Assistant to then-Chair of the Department
of Computer Information Services (“CIS”), Dr. lie Wu (“Wu”). At this time, Briggs also
indirectly reported to Greg Wacker (“Wacker”), former Director of Finance and Administration
and current Assistant Dean of Finance and Administration. As an Executive Assistant to Wu,
Briggs provided administrative support and performed a variety of functions, including directing
all ongoing and special proj ects, developing programs and systems to manage daily activities,
and planning and coordinating events. The essential functions of her job also included serving as
a liaison for Wu and representatives of other Temple administrative and academic offices, as
well as working with a wide array of Temple constituents while ensuring the administrative

operation of the CIS department

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 9 of 84
Case 2216-cv-00248-RK Document 78 Filed 10/16/18 Page 5 of 80

Despite testimony that, during her eight years of employment at Temple prior to 2009,
Briggs had never been written up for any reason, been given any written discipline or
suspension, nor ever been placed on any sort of performance improvement plan, (icl. at 22:24-
23 : 1 3), Briggs testified that Wu would raise his voice at her and yell degrading things at her in
public. (Id. at 29:25~30: 13 (“There were times when he would come out and yell at me in the
front office I»-on two separate occasions~l remember him looking at me and saying, what are
you, stupid. And then another time when he said, can’t you speak English. And l was»-you
know, l just don’t know how to respond to those kinds of comments.”).) Briggs further testified
that this conduct caused her embarrassment and that she feared him when he treated her in this
way. (Ia'. at 28:11~29:24.)

B. Wu Makes Age-Related Comment to Briggs

During trial, the jury heard testimony from Briggs that, on November 9, 2011, Wu, who
was born in China and had lived there until the late l980s, discovered that Briggs’ birthday was
the following day. He asked Briggs how old she was turning, and Briggs responded that she was
turning fifty-seven Wu responded, “You know, in China women are put out to pasture by your
age.” (Id. at 31:1-13.) Embarrassed, Briggs replied to Wu, in essence, “With all due respect7
we’re in America and not in China.” (]cl. at 31 :17-25.) Within an hour, Briggs was called into a
meeting with Wacker where he informed her that Wu claimed that she had been unprofessional
to him and that she was going to be written up. (Id. at 32:13-17.) Briggs explained Wu’s
remark that had prompted her comment, but Wacker said it did not matter. (]d. at 32:15~20; see
also 07/16/2018 AM, Trial Tr. 7:2-10.)

During his own testimony, Wu admitted that, at the tiine, he knew Briggs was in her 50s,

but denied ever saying such a phrase However, he admitted having discussed “cultural

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 10 of 84
Case 2:16-c\/-00248-RK Document 78 Filed 10/16/18 Page 6 of 80

differences” between the United States and China with Briggs. (07/16/2018 Pl\/l, Trial Tr.
61:13-62:19.)

Briggs received her first written warning for the November 9, 2011 incident (Pl. ’s Trial
Ex. 3 .) However, neither Wu nor Wacker could explain to the jury what the exact motivation
was for this discipline (See 07/16/2018 Al\/l, Trial Tr. 55:9-56:1 (Wacker); 07/16/2018 PM,
Trial Tr. 65:5~14 (Wu).) Wu testified that he never reviewed any documentation regarding the
November 9 incident and resulting discipline (07/16/2018 PM, Trial Tr. 651 13-20.) Likewise,
Wacker testified that, although he never reviewed any documentation regarding this incident, he
was certain that the discipline was riot a result of Briggs’ comments to Wu on November 9.
(07/16/2018 AM, Trial Tr. 56:13-19.) When asked about any supporting documentation,
Wacker testified that either his assistant, Drew Dil\/leo (“Dil\/leo”), or Human Resources Director
Dierdre Walton (“Walton”) would have it. (ld.) During her own testimony, however, Walton
contradicted Wacker, stating that` the discipline was indeed related to Briggs’ “blowout between
her and Dr. Wu,” but that she had never received any supporting emails or documentation
concerning the incident from Wu or Wacker. (07/17/2018 PM, Trial Tr. l 1619-12, 1191 17-24.)

C. Briggs Makes a Complaint to Temple’s Equal Opportunity Compliaiice
Office

After receiving her warning, Briggs contacted Walton directly to explain her story and
make a complaint about Wu’s comments regarding women in China. (Id. at 121 : 12~122:6.)
Walton testified that it was clear that “Briggs had a problem with the comment” and “was
offended by it.” (Id. at 122:1, 9.) As a result, Walton instructed Wacker to “look into” the
incident by conducting an investigation into Wu’s comment to Briggs. (]d. at 127:3-12.)
Accordingly, Wacker discussed Briggs’ complaint with Wu and other potential witnesses in the

office (]a'. at 127:15~128:23.)

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 11 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 7 of 80

Additionally, Briggs complained directly to Wacker about Wu’s comments (07/17/2018
AM, Trial Tr. 33:25-34:6.) Wacker suggested that Briggs discuss her complaints with Sandra
Foehl (“Foehl”), Temple’s Director of the Equal Opportunity Compliance Office (“EOC”).
(07/16/2018 PM, Trial Tr. 7:2-6.) Though Wacker testified that he did not believe Briggs to be
making a complaint of age or gender discrimination, he still referred her to Foehl because she
handled such personnel complaints ([d. at 7:7-8:2.)

On July 25, 2012, Briggs emailed Foehl to set up a meeting (See Pl.’s Trial Ex. 5, at 2.)
At that meeting, Briggs informed Foehl that she felt she was being discriminated against, feared
retaliation from Wu and Wacker, and described Wu’s comment regarding women in China.
(07/17/2018 AM, Trial Tr. 38:9-16; 07/18/2018 PM, Trial Tr. 4:22-5:4; see also Pl.’s Trial Ex. 4
(notes taken by Foehl during meeting with Briggs outlining issues with Wu).) Foehl informed
Briggs that she could file a formal complaint of discrimination; however, Briggs admitted that
she was scared to do so. (Pl.’s Trial Ex. 4 (“File age discrimination complaint? I’m scared,”).)
However, Briggs did request that Foehl bring this issue up with the new Interim Dean, Michael
Klein. (Icl.)

On August 2, 2012, Briggs sent Foehl a follow-up email regarding her complaints_
primarily asking for a synopsis of the complaint Foehl would send to Dean Klein and again
reiterating her trepidation with making the “complaint.” (Pl.’s Trial Ex, 5, at 1.) After receiving
Briggs’ follow-up email, Foehl emailed Walton and another member of the Human Resources
Department, Eric Brunner, to solicit information about Briggs (Pl.’s Trial Ex. 6 (“Do either of
you have some history with Ruth Briggs in the College of Science and Technology, especially

since her assignment to [CIS]? If so, will you share?”).)

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 12 of 84
Case 2116-cv-00248-RK Document 78 Filed 10/16/18 Page 8 ot 80

On Septeinber 9, 2012, Briggs again followed-up with Foehl. (Pl.’s Trial Ex. 7.) Again,
Briggs referenced Wu’s comment and further complained that she was being underpaid
compared to her male colleagues and that her job responsibilities were being taken from her and
given to a student-worker, Hailey King (“King”), (]cl.) In response, Foehl provided Briggs with
information regarding how to further inquire about her compensation and opportunities available
to file additional complaints of unlawful discrimination to government compliance agencies
(Pl.’s Trial Ex. 8.) Foehl also requested more information regarding specific instances of
bullying, threats, and expressions of age bias by Wu and Wacker in order to proceed further with
her complaint (Id.) Unsatisfied by the lack of progress with Foehl, Briggs emailed Rhonda
Brown (“Brown”), the Vice President of the Diversity Department (Pl.’s Trial Ex. 7.) In her
email, Briggs explained that she was unaware if Foehl had ever filed her complaint or what
issues the complaint addressed (Id.)
D. Briggs Continues to Complain about Disparate Treatment at Temple
Briggs further testified that she was being bullied and harassed by Wu. In early 2013,
Briggs raised concerns to Foehl and Brown. In a February 7, 2013 email to Brown, Briggs said,
“1 am so bullied and harassed all day. Two people in the Dean’s office tell me that l can find
another job. That can’t be right.” (Pl.’s Trial Ex. 10.) Brown responded by telling Briggs to
address these issues with Foehl. (Id.)
Accordingly, Briggs sent another email to Foehl on February 8, 2013, stating:
Sandy,
l am so bullied and harassed all day. Everyday [sic]
morning, l must meet with my direct supervisor and Greg
Wahker’s [sic] assistant, Drew Dil\/leo for “staff meetings” to
discuss my failure to comply with a directive that prohibits any
work activity that has not been approved by my supervisor, all of

which are related to performing daily functions in the office . . .
such as answering questions from students or visitors to our

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 13 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 9 of 80

building The threat of discipline for assisting a visitor or
responding to a request from another office does not seem to have
any actions of wrong doing, rather fulfilling a “customer service”
expectation for the university No other staff member is required
to meet daily for a close of public humiliation and my request to
move the meetings to a private location was_Hat out eleniea'.
When I asked for clarification on an assignment, it is
reported to the dean’s office as a challenge to his authority. lf he
can have a someone [sic] there to protect his interests, there is
more than an element of unfairness lt is beginning to feel like
psychological abuse
lf my only resource to address this problem is through HR,
this is unacceptable Can l contact a mediator?
(Pl.’s Trial Ex. 9 (emphasis added).) Foehl responded that this was an issue for Human
Resources and that Briggs should contact Walton. Foehl then forwarded Briggs’ email to
Walton with a note saying that she did not believe there was a claim of unlawful discrimination
or harassment, but that Walton should let her know if Briggs raised an EOC complaint. (]a'.)

In or around the same time, Briggs contacted Cameron Etezady (“Etezady”), University
Counsel. Briggs informed Etezady that she was being discriminated against on the basis of her
age and geiider, and that she feared retaliation from Wu. (Pl.’s Trial Exs. 12-14.) Etezady
directed Briggs back to Foehl. (Pl.’s Trial Ex. 12.) Briggs replied to Etezady, explaining that
she was being given the run-around and had already talked to Foehl to no avail. (Pl.’s Trial Ex.
13.) Etezady then placed Briggs in contact with another member of the University Counsel’s
office, Fay Trachtenberg (“Trachtenberg”). (Pl.’s Trial Ex. 14.) However, Trachtenberg merely
told Briggs to contact Walton. (07/17/2018 AM, Trial Tr. 57:11~17.)

E. Briggs Receives Second Discipline for Failing to Bool_g Itinerarv

ln March 2013, Briggs received her second written discipline, which, this time, was

accompanied by a three-day unpaid suspension (Id. at 57:24-58:4.) According to Briggs’

testimony at trial, she was working with Assistant Chair Eugene Kwatny (“Kwatny”) on the

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 14 of 84
Case 2216-cv-00248-RK Document 78 Filed 10/16/18 Page 10 of 80

hiring committee for the department (Id. at 58:7-12.) Briggs was responsible for arranging
faculty candidates to come to Philadelphia to interview by booking their travel, lodging, and food
arrangements (Id.) After exchanging proposed itineraries with one particular candidate, Briggs
informed Kwatny that there was some difficulty scheduling the candidate’s trip. (Icl. at 58:13-
59:3 .) Kwatny told Briggs to tell the candidate that he should proceed with booking his own
travel arrangements and that Temple would reimburse him afterwards However, Briggs
admitted that she never followed up with the candidate and that he never came to Temple for his
interview. (]a.'.) For this mistake, Briggs received a three-day unpaid suspension from Wu,
which was the only time he had ever issued such a punishment (07/16/2018 PM, Trial Tr.

79: 12-14.)

In an April 8, 2013 email to Walton, Briggs explained that she believed the punishment
was overly harsh and highlighted what she perceived to be “different standards for performance
and productivity.” (Pl.’s Trial Ex. 17.) Briggs also provided certain mitigating factors, which
included an increase in her workload because another coworker was on leave, causing her to
have more responsibilities than normal with no help. (Ial.) Additionally, Briggs pointed to the
fact that she took ownership of the mistake and had tried to make it right to show that she was
not negligent or careless (]a.’.; 07/16/2018 Pl\/I7 Trial Tr. 77:8~17.) y

On August 6, 2013, Briggs again emailed University Counsel Etezady because she
continued to feel singled out by Wu and Dil\/Ieo. Etezady referred her again to Walton and
Trachtenberg. (Pl.’s Trial Ex. 27.)

F. Briggs Receives Third Discipline for Arriving Late to Work

Briggs received another disciplinary notice from Wu in February 2014. (07/17/2018 AM,

Trial Tr. 78:3-17.) ln this instance, Briggs had overslept for work by three hours (Id.) Upon

10

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 15 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 11 of 80

realizing that she was late, Briggs attempted to reach Judy Lennon, the department secretary, and
Wu. (Ial.) After being unable to do so, she informed a student-worker to let either of them know
that she would be arriving at work shortly. (Icl.) Briggs testified that she worked late that day to
make up for the lost time (Icl. at 79:19-21.) Briggs also disputed testimony provided by Wu
that she was late multiple times a week. (Compare ial. at 79:22-80:7 (“l feel that that’s another
way to . . . assassinate my character with_there’s no documentation, either.”), with 07/16/2018
Pl\/l, Trial Tr. 80:24-25 (“Q: Every week, she was late? A: Yeah.”) ana’ 81:10-14 (“Q: Dr. Wu,
l’m asking you if there is documentation that Ms. Briggs was late every week. A: Yeah, almost
every week. Q: Where is the documentation of that? A: There is no documentation.”).)

The jury also heard testimony from Briggs and Wu that, around the same time that Briggs
was late, King, who was considerably younger than Briggs, did not show up to work for three
straight days. (07/17/2018 AM, Trial Tr, 81:15~82:2; 07/16/2018 Pl\/l, Trial Tr. 82:3-83:21.)
King never called into work to tell anyone where she was, but nevertheless, King received no
written discipline (07/16/2018 PM, Trial Tr. 83:20-24.) Wu testified that King was shown
leniency due to a hurricane that had left her without power for three days and Temple without
power for one (Id. at 83:15-17; 83:25-84:2.) However, Wu was unable to specify which
hurricane had occurredl

G. Briggs Has Phone Intake With Equal Employment Opportunity Commission
and Continues to Raise Concerns With Administration

As a result of this latest discipline, Briggs emailed Walton on February 22, 2014, to
express her exasperation with the alleged retaliation she was facing (Pl.’s Trial Ex. 33.) She

claimed she was “battered emotionally, insulted, ignore[d], yelled at in front peers, and [made

 

l Notably, the timeline regarding the King incident is not well established Briggs claims that King missed three
days of work “around the same time” as when Briggs showed up three hours late Testiinoiiy and evidence show
that to be February 2014. Likewise, King was hired iii the F all of 2013, and it is unclear that any hurricane impacted
the Philadelphia area between then and February 2014.

ll

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 16 of 84
Case 2116-cv-00248-RK Document 78 Filed 10/16/18 Page 12 of 80

into] the department scapegoat.” (Ia’.) She further complained that no one in the department or
human resources was taking her complaints seriously. (Ia’.)

On February 25, 2014, Briggs, frustrated from the lack of help from Walton, contacted
Foehl and informed her that she had conducted a phone intake with the Equal Einployment
Opportunity Commission (“EEOC”). (Pl.’s Trial Ex. 34; 07/17/2018 AM, Trial Tr. 88:9-89:3.)
Foehl forwarded Briggs’ email to Walton. (Pl.’s Trial Ex. 35.) Gn March 13, 2014, Briggs
wrote again to Walton that she felt singled out, was being pushed out of Temple by her
supervisors, and that Temple’s actions were in violation of state and federal law. (Pl.’s Trial Ex.
37, at 2,)

Briggs’ rate of emails increased and, on March 23, 2014, she emailed Walton to explain
what she believed to be a concerted effort to get rid of her. (Pl.’s Trial Ex. 38, at 3.) ln this
email, Briggs detailed an account of the student-worker she had contacted the day she was late
and who had personally informed Wu of when Briggs would be arriving (Ia’. at 3.) Briggs also
wrote that the essential functions of her job had been diminished to “elementary clerical
functions” and her responsibilities given to the younger King (Ia’. at 4.) She explained the toll
this had taken on her personal and professional life, but also asked that Walton keep this
communication confidential, as she feared further retaliation from Wu, Wacker, and Dil\/Ieo. (]d_
at 3.)

In this email, Briggs also raised concerns about a more recent incident that had occurred
the previous Friday. (Id. at 4.) According to Briggs’ email, she was supposed to input a travel
reimbursement into Temple’s reimbursement system, Concur, on behalf of Wu. However, she
was unable to access the appropriate accounts in the system because she had not yet been granted

the appropriate access by the IT department (Ia’.; 07/17/2018 AM, Trial Tr. 99:3-11.) Briggs

12

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 17 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 13 of 80

went on to explain that, after raising this issue to DiMeo and asking him to look into her account
access, DiMeo accused her of lying and manufacturing screenshots that showed she had no
access (Pl.’s Trial Ex. 38, at 4.)

Walton discussed the issues raised in the email with Wacker and DiMeo. (07/18/2018
AM, Trial Tr. 41 :12-22; 42:5-8.) On March 24, 2014, Walton provided responses to Briggs’
“serious allegations” (Pl.’s Trial Ex. 38, at 2.) With respect to Briggs’ February tardiness,
Walton dismissed Briggs’ efforts to contact Wu, writing that Briggs failed to follow the
appropriate procedure by talking to a student-worker and not emailing Wu directly (Ia’.)
Because of this, Wu requested that Briggs be disciplined (]a'. (“This discipline is not a false
report unless any of the facts . . . stated above are incorrect,”),) As to Briggs’ Concur incident
Walton wrote that the Account Payable Department confirmed that Dil\/leo had updated the
permissions the prior Monday. (Ia’.)

Briggs scheduled a meeting with Foehl on April l, 2014 to discuss the discrimination she
was facing at Temple. (07/17/2018 Al\/l, Trial Tr. 89:24-90:7.) Briggs informed Dil\/Ieo that she
was going to speak to Foehl about Wu’s treatment of her. ([a'. at 91 :4-13.) Briggs testified that
DiMeo responded, “Dr. Wu knows what’s going on, and . . . it’s got to stop.” (Ia'.) However,
despite Dil\/leo’s remark, during Briggs’ meeting with Foehl on April 1, 2014, Foehl testified that
Briggs asked her about conducting an investigation into her complaints of age and gender
discrimination (07/18/2018 PM, Trial Tr. 31:9-15.)

H. Briggs is Terminated from Temple

Immediately after Briggs’ meeting with Foehl, Briggs met with Wacker at his request
(07/17/2018 Al\/l, Trial Tr. 91 : 16-25.) Walton was also in the meeting with Briggs and Wacker.

Briggs was then given a termination notice stating that she was being terminated for

13

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 18 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 14 of 80

"Negligence/Carelessness” and “Disruptive or Disorderly Conduct.” (Pl.’s Trial Ex. 45
(“Effective the end of the day today, your employment at Temple University is being
teiminated.”).) According to testimony provided by Wacker and Wu, the termination decision
was made together by Wu and Walton. (07/16/2018 AM, Trial Tr. 4412-14 (Wacker);
07/16/2018 PM, Trial Tr. 68:11 (Wu).) However, according to Walton and Temple’s
interrogatory responses, the decision was made by Wacker and Wu. (07/18/2018 Al\/I, Trial Tr.
20:16-17; Pl.’s Trial Ex. 62, at 6.)

The termination letter noted two incidents that led to Briggs’ termination: (l) the above
mentioned failure to complete the Concur invoice; and (2) booking a hotel reservation for a high-
profile visitor on the wrong dates (Pl.’s Trial Ex. 45; 07/16/2018 Al\/l, Trial Tr. 35:25-36:9,
36:17-37:1.) Regarding the second reason, Wacker testified at trial that Briggs was to book a
reservation for a visitor of Wu’s at the Conwell lnn. Temple prefers to have visiting guests stay
at the Conwell lnn because it is on or close to Temple’s campus However, because Briggs
booked the wrong dates, she had to scrainble to find him accommodations at the Doubletree
Hotel in Center City, Philadelphia (07/16/2018 Al\/l, Trial Tr. 36:17-37:1; see also Pl.’s Trial
Ex. 45.) Briggs testified that she changed the reservation dates at the request of Wu.
(07/17/2018 Al\/I, Trial Tr. 93:7~94:5.) According to Briggs, she had to change the dates from
what she originally booked by shifting the stay by one day. (Icl. at 931 12~23.) However, upon
realizing there was a miscommunication, she was able to arrange for lodging that night at a hotel
in Center City, Philadelphia (]al. at 94:1-2.)

Two days after receiving her termination notice, Briggs sent an email stating that she
would resign in lieu of termination However, it is undisputed that had she decided not to resign,

Briggs would have been terminated involuntarily (07/16/2018 Al\/l, Trial Tr. 61 : 12~22;

14

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 19 of 84
Case 2:16-ev-00248-RK Document 78 Filed 10/16/18 Page 15 of 80

07/16/2018 PM, Trial Tr. 44:1»4; 07/18/2018 Al\/[, Trial Tr. 54:8_10 (“Her staying there was not
an option.”).) Briggs was ultimately replaced by an employee, Marilyn Grandshaw, who is
currently forty-six years old. (07/17/2018 AM, Trial Tr. 114:20-115:3.)
II. LEGAL STANDARD

A. Judgment as a Matter of Law

ln deciding a motion for judgment as a matter of law (“JMOL”) under Federal Rule of
Civil Procedure 50(b), the court must consider whether, “viewing the evidence in the light most
favorable to the non-movant and giving it the advantage of every fair and reasonable inference,
there is sufficient evidence from which a jury could find liability.” Lightning Lube, Inc. v. Witco
Corp., 4 F.3d 1153, 1166 (3d Cir. 1993) (citing Wittekamp v. Gulf& Western Inc., 991 F.2d
1137, 1141 (3d Cir. 1993)). The court is not allowed to weigh the evidence, pass on the
credibility of the witnesses, or substitute its judgment for that of the jury See Aloe Coal Co. v.
Clark Equip. Co., 816 F.2d 110, 113 (3d Cir. 1987). Additionally7 the court must draw factual
inferences in favor of the non-moving party; however, “[t]he question is not whether there is
literally no evidence supporting the party against whom the motion is directed but whether there
is evidence upon which the jury could properly find a verdict for that party.” Kotas v. Eastman
Koa’ak Co., No. 95-16347 1997 WL 570907, at *7 (E.D. Pa. Sept. 4, 1997) (Kelly, J.) (quoting
Lightning Lube, 4 F.3d at 1166).

B. Granting a New Trial

The decision to grant a new trial is left to the sound discretion of the district court See
Blackision v. Johnson, No. 91-5111, 1995 WL 563834, at *l (E.D. Pa. Sept, 21, 1995) (citing
Gutzan v. AltairAirlines, Inc., 766 F.2d 135, 140 (3d Cir. 1985)). New trials may be granted

where (1) a jury “fails properly to perform the functions confided to it by law” and reaches a

15

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 20 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 16 of 80

verdict that is against the weight of the evidence or (2) “the trial court delivered the jury from a
possibly erroneous verdict arising from circumstances over which the jury had no control,” such
as allowing improperly admitted evidence, prejudicial statements by counsel, an improper charge
to the jury, or newly discovered evidence Lind v. Schenley Indus., Inc., 278 F.2d 79, 90 (3d Cir.
1960).
ln the latter instance, there is “no usurpation by the court of the prime function of the jury
as the trier of facts and the trial judge necessarily must be allowed wide discretion in granting or
refusing a new trial.” ]d. However,
When the district court grants a motion for a new trial based on the
weight of the evidence, the court has:
To some extent at least, substituted [its] judgment
of the facts and the credibility of the witnesses for
that of the jury. Such an action effects a denigration
of the jury system and to the extent that new trials
are granted the judge takes over . . . the prime
function of the jury as the trier of facts
Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1353 (3d Cir. 1991) (first alteration in original)
(quoting Lind, 278 F.2d at 90). Accordingly, the district court ought to grant a new trial on the
basis that the verdict was against the weight of the evidence only where a miscarriage of justice
Would result if the verdict were to stand. Ia', (citing EEOC v. Del. Dep ’t ofHealth and Soc.
Servs., 865 F.2d 1408, 1413 (3d Cir. 1989)).
C. Remittitur
The remittitur is well established as a device employed when the trial judge finds that a
decision of the jury is clearly unsupported or excessive See Spence v. Bd. ofEduc. of Christina
Sch. Dist., 806 F.2d 1198, 1201 (3d Cir. 1986) (citing Kazan v. Wolinski, 721 F.2d 911 (3d Cir.
1983); Keystone Floor Prods. Co. v. Beattie Manu_f Co., 432 F. Supp. 869 (E.D. Pa. 1977)).

Granting a remittitur is clearly within the discretion of the district court because the judge is in

16

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 21 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 17 of 80

the “best position to evaluate the evidence presented and determine whether or not the jury has
come to a rationally based conclusion.” ]d. (citing Murray v. Fairl)anks Morse, 610 F.2d 149,
152-53 (3d Cir. 1979)). “[W]here no clear judicial error or ‘pernicious influence’ can be
identified but where the verdict is so large as to shock the conscience of the court[,] the court
[must order a] plaintiff to remit the portion of the verdict in excess of the maximum amount
supportable by the evidence.” Kazan, 721 F.2d at 914 (citing Scott v. Plante, 641 F.2d 117, 136
(3d Cir. 1981); Perzeproski v. Am. President Lines, Ltd., 319 F. Supp. 1329, 1330 (E.D. Pa.
1970)). However, if the remittitur is refused, the court must order a new trial. See id.
III. DISCUSSION

A. Discrimination Based on Briggs’ Age

During trial, both Briggs and Temple moved for JMOL under Rule 50(a), and the Court
denied both l\/lotions (07/18/2017 Pl\/I, Trial Tr. 43 : 13~58:7, 61 :7-13.) ln its post-trial Motion
for Judgment as a Matter of Law, Temple contends that Briggs failed to establish a disparate-
treatment claim under the ADEA and the PHRA because she failed to prove: (1) a prima facie
case of age discrimination; and (2) Temple’s legitimate nondiscriminatory reason for its actions

was a pretext for discrimination.2 (Def. ’s l\/lem. Law Supp. Mot. J. as a Matter of Law/New

 

z Temple points out that Briggs’ EEOC Charge of Discrimination alleged it discriminated against her by disciplining
her on January 20, 2014, and discharging her on April 1, 2014. (Def.’s Mem. Law Supp. 9 n.3 (citing Compl., Ex.
1).) “Tlie ADEA and the PHRA make it unlawful for an employer to discharge an individual because of that
individual’s age, and require that a plaintiff first exhaust administrative remedies before suing for violations of the
ADEA or the PHRA.” Koller v. Abington Mem ’/ Hosp., 251 F. Supp. 3d 861, 863-64 (E.D. Pa. 2017). “The ADEA
requires a plaintiff to file a charge with the Equal Employment Oppoitunity Commission (‘EEOC’) within 300 days
oftlie alleged discriminatory conduct.” Id. (citing 29 U.S.C. § 626(d); Ruehl v. Viacom, lnc., 500 F.3d 375, 383 (3d
Cir. 2007) (“ln deferral states, such as Pennsylvania, the charge must be filed within 300 days of the allegedly illegal
act.”).) “The PHRA requires a plaintiff to file a complaint with the Pennsylvania Human Relations Commission
(“PHRC”) within 180 days of the alleged discriminatory conduct,” [d. (citing 43 Pa. Cons Stat. § 959(h); Woodson
v. Scott Paper Co., 109 F.3d 913, 925~27 (3d Cir. 1997)). However, “the Supreme Court has made clear that, even
where the statute of limitations prevents a plaintiff from asserting a claim based on a discrete discriminatory act, the
statute does not ‘bar an employee from using the prior act[ ] as background evidence in support of a timely claiin.”’
Hite v. Manor Junior Coll., 301 F. Supp. 3d 478, 483 (E.D. Pa. 2018) (quoting Nat'l R.R. Passenger Corp. v.

17

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 22 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 18 ot 80

Trial/Remittitur (“Def.’s l\/lem. Law Supp.”) 6~19.) According to Temple, “[t]he trial record
supports only one conclusion: l\/ls. Briggs’ age was not the but-for cause of Temple’s decision to
end l\/ls. Briggs’ employment.” (Id. at 6 (emphasis in original).)

“The ADEA provides that ‘[i]t shall be unlawful for an employer . . . to fail or refuse to
hire or to discharge any individual or otherwise discriminate against any individual with respect
to his compensation, terms, conditions, or privileges of employment, because of such
individual’s age.”’3 Terrell v. Maz`n Line Health, Inc., 320 F. Supp. 3d 644, 655 (E.D, Pa. 2018)
(quoting 29 U.S.C. § 623(a)(1)). In order “[t]o succeed on an age discrimination claim based on
disparate impact, a plaintiff must demonstrate that age ‘was the ‘but-for’ cause of the employer’s
adverse decision.”’ Id. at 656 (quoting Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176
(2009)).

ln the absence of direct evidence of age discrimination, as we have here, the familiar
burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), is
applied ]d. (citations omitted). “Under this framework, the initial burden of establishing a
prima facie case rests with the plaintif .” Id. (citing McDonnell Douglas, 411 U.S. at 802). “lf
the plaintiff makes out a prima facie case, the burden shifts to the defendant to ‘articulate some
legitimate, nondiscriminatory reason’ for its adverse action.” Id. (citing McDonnell Douglas,

411 U.S. at 802). “lf the defendant articulates such a reason, the burden shifts back to the

 

Morgan, 536 U.S. 101, 113 (2002)), Briggs timely filed a Charge of Discrimination with the PHRC and the EEOC
on or about April 23, 2014, and filed an Amended Cliarge on or about October 13, 2014. (Compl., Exs 1, 2.)

3 The PHRA declares it to be an unlawful discriminatory practice for an employer “to bar or to discharge” an
individual from employment because of, inter alia, their age. See 43 Pa. Cons. Stat. § 955(a). We will collectively
address Briggs’ claims under the ADEA and PHRA “[b]ecause the same analysis applies to claims under the ADEA
and the analogous provision ofthe PHRA[.]” Terre//, 320 F. Supp. 3d at 655 n.14 (citing Wi/lis v. UPMC

Chi/dren ’s Hosp. ofPittshurgh, 808 F.3d 638, 643 (3d Cir. 2015)).

18

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 23 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 19 of 80

plaintiff, who must then show by a preponderance of the evidence that the employer’s proffered
legitimate reason is pretextual.” Id. (citing McDonnell Douglas, 411 U.S. at 804).
1. Prima Facie Case
A prima facie case of discrimination in ADEA cases requires that the plaintiff show:
(1) that the plaintiff was forty years of age or older; (2) that the
defendant took an adverse employment action against the plaintiff;
(3) that the plaintiff was qualified for the position in question; and
(4) that the plaintiff was ultimately replaced by another employee
who was sufficiently younger to support an inference of
discriminatory animus
Id. (citing Smith v. City ofAllentown, 589 F.3d 684, 689-90 (3d Cir. 2009)). At the prima facie
stage, plaintiffs burden is “not onerous.” Id. (quoting Simpson v. Kay Jewelers, 142 F.3d 639,
646 (3d Cir. 1998)).

There is no question that Briggs was fifty-nine years old at the time that her employment
with Temple ended Temple argues that Briggs has not demonstrated a prima facie case of
disparate treatment because of the following: she was not qualified for her position; she did not
suffer an adverse employment action; and she failed to establish an inference of discrimination
(Def.’s Mem. Law Supp. 6-14.) The Court finds that the jury had a legally sufficient evidentiary
basis to determine that Briggs established a prima facie case of age discrimination under the
ADEA.

a. Qualified F or Position

Temple argues that Briggs had the education and technical skills required for an
Executive Assistant, but that her “repeated, admitted mistakes and violations of Temple’s
policies rendered her unqualified to remain in her position.” (Id. at 6 (citing cases)); see also
Bloch v. Mack Trucks, Inc., 240 F. Supp. 3d 365, 372 (E.D. Pa. 2017) (“An employee who is

terminated for cause has not met the third element of the test for a prima facie case by showing

19

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 24 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 20 of 80

that he was qualified for the position from which he was terminated.”); Cridland v. Kmart Corp.,
929 F. Supp. 2d 377, 387 (E.D. Pa. 2013) (finding that plaintiff failed to establish that he was
qualified due to “the volume of Defendant’s evidence demonstrating Plaintiffs shortcomings as
a Store Manager and the dearth of Plaintiff’ s evidence offered in support of his qualifications”).
It states that:

Ms. Briggs admitted that her supervisors consistently rated her

“below average,” that “below average” was the highest

performance rating she received during her tenure at Temple, 2.91

(on a 4-point scale) was the highest score she received on any

evaluation (still below an “average” score of 3.0), and that she

received this highest score from Dr, Wu. Moreover, Ms. Briggs

admitted to the errors and deficiencies articulated in the warnings

and discipline that led to the end of her employment Said

differently, there is no dispute in the record that Temple

disciplined Ms. Briggs and Temple offered her the choice to resign

in lieu of termination (and l\/ls Briggs then chose to resign)

because of these errors and deficiencies and because of Ms.

Briggs’ repeated violations of Temple’s policies
(Def.’s Mem. Law Supp. 7.)

Briggs argues that she was qualified for an Executive Assistant position and has put forth
tangible evidence disputing part of her record of deficient performance and Temple’s
disciplinary actions (Pl.’s Br. Opp’n Def.’s l\/lot. l. as a Matter of Law/New Trial/Remittitur
(“Pl.’s Br. Opp’n”) 29_31.) Relying upon Temple’s decision to hire Briggs over eighteen other
candidates in 2005, and her employment history, including her evaluations from 2005, 2006,
2007, and 2011, Briggs argues that she has “set forth sufficient evidence that she was qualified
for the Executive Assistant position that she held for nearly ten (10) years under several
supervisors.” (See id. (citing Def.’s Trial Exs. 10-12, 15).) She also states that “[o]ver the

course of her eight (8) year career at Defendant prior to reporting to Dr. Wu, Plaintiff had never

been written up for any reason at Defendant, been given any written discipline or suspended, and

20

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 25 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 21 ot 80

had never been placed on any sort of performance improvement plan.” (Id. at 30 (citing
07/18/2018 Al\/l, Trial Tr. 22:24-23:13).) She points out that “[a]t trial, Defendant did not call
any witnesses to testify that Plaintiff’ s performance prior to working for Dr. Wu was deficient in
any way (]d.) In response to Temple’s performance evaluation evidence, Briggs asserts:
At no point during Plaintiff s career at Defendant did she receive an
annual evaluation that stated that she failed to meet the overall
expectations of the job. Rather, each annual performance
evaluation that Plaintiff received from Defendant throughout her
employment resulted in a score that fell between a 2.0
(“Performance meets minimal expectations and standards”) and
a 3.0 (“Performance meets job expectations GOOD SOLID
PERFORMANCE.”). See Defendant’s TrialExhibits 10~17. With
regard to specific goals/projects and competencies upon which
Plaintiff was assessed, Plaintiff often received a 3.5 or the full
4,0 score (Performance consistently far exceeds expectations) and
never once received a 1.0 score (“Performance consistently fails
to meet minimal expectations”) before Dr. Wu for any skill or
goal/project or competency
(Id. at 30 (citing Def.’s Trial Exs. 10-12, 15).)

Regarding Ternple’s argument that Briggs admitted to the errors and deficiencies
articulated in the warnings and discipline that led to the end of her employment7 Briggs
adamantly disagrees, stating that she “vehemently denied the two (2) instances described in her
April 1, 2014 termination letter.” ([cl. at 31 (citing Pl.’s Trial Ex. 45 (termination letter);
07/17/2018 Al\/l, Trial Tr. 93:7-94:9 (denying that she booked the hotel for the wrong dates);
99:12-101:16 (denying that she had access to the requisite computer system); Def.’s Trial Ex.
71).)

Examining the record as a whole, we conclude that Briggs has put forth substantial
evidence that she was qualified for the Executive Assistant position “[C]ase law requires that a

court consider a plaintiff’ s ‘objective job qualifications,’ and should leave ‘the question of

whether an employee possesses a subjective quality, such as leadership or management skill . . .

21

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 26 of 84
CaSe 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 22 of 80

to the later stage of the McDonnell Douglas analysis”’ Howell v. Millersville Univ. of Pa., 283
F. Supp. 3d 309, 323 (E.D. Pa. 2017), aff’d, No. 17-3538, 2018 WL 4236592 (3d Cir. Sept. 6,
2018) (quoting DiFrancesco v. A-GAdm ’s, Inc., No. 13-4284, 2014 WL 4379114, at *7 (E.D.
Pa. Sept. 4, 2014), aj§f’d, 625 F. App’x 95 (3d Cir. 2015)). “When a defendant’s argument
regarding a plaintiff’ s qualifications is intertwined with its assertion of a legitimate reason for the
employment action, courts should be careful not to collapse the entire McDonnell Douglas
analysis in [the] first step.” Id. (quoting DiFrancesco, 2014 WL 4379114, at *7). Since
Temple’s contention that Briggs’ lack of qualifications is intertwined with its legitimate
nondiscriminatory reasons regarding Briggs’ job-related issues, and Briggs presented evidence
refuting both Temple’s reasons and her record of deficient performance, this argument will be
addressed later. Nevertheless, both Temple’s assessment that Briggs was minimally qualified for
the Executive Assistant position, and her nearly ten years of experience employed in the position,
provide a legally sufficient evidentiary basis for a reasonable jury to find that she Was qualified
for the Executive Assistant position See id. at 324 (“Therefore, because the University found
[plaintiff] minimally qualified for his position, the Court finds that [plaintiff] can establish the
second element of the prima facie case,”).
b. Adverse Employment Action

“To satisfy the third element of the prima facie case, an employee must allege an adverse
employment action sufficiently severe to have altered the employee’s compensation, terms,
conditions, or privileges of employment or to have deprived or tended to deprive him of
employment opportunities or otherwise adversely affected his status as an employee.” [d.

(citations omitted). “The plaintiff does not have to show economic or tangible discrimination,

22

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 27 of 84
Case 2:16-€\/-00248-RK Document 78 Filed 10/16/18 Page 23 of 80

but at the same time, not every insult, slight, or unpleasantness gives rise to a valid claim.” Id.
(citation omitted).

Temple argues that Briggs did not suffer an adverse employment action because she
resigned in lieu of termination (Def.’s Mem. Law Supp. at 8-9.) Briggs responds that
“[Temple] advances this argument despite the uncontroverted fact that on April 1, 2014, [it]
handed Plaintiff a letter stating, ‘Effective the end of the day today, your employment at Temple
University is being terminated.”’ (Pl.’s Br. Opp’n 32 (citing Pl.’s Trial Ex. 45) (emphasis in
original).) She goes onto state:

Plaintiff did explain that she submitted a resignation email two (2)
days later under duress However, regardless the end result was
the same_under no circumstances was Plaintiff going to be
allowed to remain an employee of Defendant, and the involuntary
end of her employment was a decision that Defendant made.
07/16/2018 Al\/l, Trial Tr. 61:12-22 (Wacker) (“[S]he would have
been terminated involuntarily.”); 07/18/2018 AM, Trial Tr. 54:8-
10 (Walton) (“Her staying there was not an option.”). Under these
circumstances it is absurd to argue that Plaintiff did not suffer an
adverse employment action at the hands of Defendant. She was
fired.
(Id.)

Here, there is no doubt that Briggs presented a legally sufficient evidentiary basis for a
reasonable jury to find that she suffered an adverse employment action ln light of the clear
language contained in the April 1, 2014 letter stating that, “Effective the end of the day today,
your employment at Temple University is being terminated,” and the testimony of decision-
makers, Wacker and Walton, regarding the termination of Briggs’ employment7 there was legally
sufficient evidence for a jury to find that the third prong of the prima facie case was proven by a

preponderance of the evidence l\/loreover, we point out that Temple itself argues in the instant

Motion that “age was not the “hut-for” cause of [its] decision to end Ms. Briggs’ employment.”

23

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 28 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 24 of 80

(Def.’s Mem. Law Supp. 6 (emphasis added).) Given the facts of this case, and what evidence
and testimony were presented to the jury, we flatly reject Temple’s blanket assertion that Briggs’
resignation forecloses any argument that she suffered an adverse employment action

c. Plainti]j’ was Replaced by Another Employee Su]j/icie)ztly Younger
to Support an Inference ofDiscriminatory Animus

The fourth element of a prima facie case of age discrimination under the ADEA is that
plaintiff was “replaced by a sufficiently younger employee to support an inference of age
discrimination.” Burton v. Tele_flex Inc., 707 F.3d 417, 426 (3d Cir. 2013) (citing Smith, 589
F.3d at 689); see also Willis, 808 F.3d at 644; Giuliani v. Polysciences, Inc., 275 F. Supp. 3d
564, 576 (E.D. Pa. 2017); Cridland, 929 F. Supp. 2d at 385.

With respect to what age differential will be considered sufficient

as a matter of law (i,e., sufficiently younger), the United States

Court of Appeals for the Third Circuit [“Third Circuit”] has stated

that “there is no particular age difference that must be shown, but

while different courts have held . . . that a five year difference can

be sufficient . . . a one year difference cannot.”
DeCicco v. Mid-Atl. Healthcare, LLC, 275 F. Supp. 3d 546, 554 (E.D. Pa. 2017) (quoting
Showalter v. Univ. ofPittsburgh Med. Ctr., 190 F.3d 231, 236 (3d Cir. 1999)); see also Carter v.
Mid-Atl. Healthcare, LLC, 228 F. Supp. 3d 495, 503 (E.D. Pa. 2017) (“[S]everal other decisions
within this circuit have concluded that an age differential of less than five years is insufficient_
as a matter of law_to establish the final element of a prima facie case of age discrimination”).
Here, the thirteen-year age difference between fifty-nine-year-old Briggs and her forty-six-year-

old replacement, Marilyn Grandshaw, is sufficient.4 (07/16/2018 Pl\/l, Trial Tr. 38:21-39:3;

07/17/2018 AM, Trial Tr. 114:20-115:3.)

 

4 Neither Briggs nor Temple mention the age of l\/larilyn Grandsliaw in their post-trial arguments During trial,
Briggs testified that she was replaced by l\/larilyn Grandshaw, who was forty-six years old, and Temple did not
refute it. (07/16/2018 Pl\/l, Trial Tr. 38:21-39:3; 07/17/2018 Al\/I, Trial Tr. 114:20~115:3.)

24

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 29 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 25 of 80

Nevertheless, Temple argues that there is insufficient evidence to support an inference of
discriminatory animus; that is, whether Temple’s decisions regarding Briggs resulted from age
(or any other) animus (Def.’s l\/lem. Law Supp. 9.) Specifically, it asserts:

Ms. Briggs premised her age discrimination claim on: (1) Dr. Wu
once commented about women in China retiring at 55, (2) Temple
disciplined Hailey King, a younger female employee, less severely
than l\/ls. Briggs, and (3) Temple reassigned some of l\/Is. Briggs’
job duties to female student workers when l\/ls Briggs relocated to
the tenth floor. This paucity of evidence fails to prove that any of
Temple’s decisions made regarding Ms. Briggs resulted from age
(or any other) animus
(Id.)

Taking all of the pieces of evidence into account and viewing them in totality, Briggs
counters Temple’s arguments by stressing that there was sufficient evidence for the jury to
conclude that the circumstances surrounding the termination give rise to an inference of
discrimination (Pl.’s Br. Opp’n 33~35.) She sets forth that “Dr. Wu exhibited his age
discriminatory bias against older female workers by telling Plaintiff_the day before her 57th
birthday_that in his home country, women of Plaintiffs age are ‘put out to pasture.”’ (Id.)
Acknowledging that the comment by Wu, who was a decision-maker in Briggs’ termination was
in November 2011, well before the end of Briggs’ employment, Briggs argues that the jury was
permitted to infer from his unsolicited comment, and his overall demeanor and credibility, what
he meant when he said it. (Id. at 33 (citing Abrams v. Lightolier, Inc., 50 F.3d 1204, 1215 (3d
Cir. 1995) (“[D]iscriminatory comments made by non-decision-makers, or statements
temporally remote from the decision at issue, may properly be used to build a circumstantial
case of discrimination.”)); see also Doe v. C.A.R.S. Prot. Plus, lnc., 527 F.3d 358, 368 (3d Cir.
2008), order clarified, 543 F.3d 178 (3d Cir. 2008) (observing that “stray remarks by decision-

makers, which were unrelated to the decision-making process . . , could provide background

25

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 30 of 84
Case 2116-cV-00248-RK Document 78 Filed 10/16/18 Page 26 of 80

evidence that may be critical to a jury’s determination of whether the decision-maker was more
likely than not acting out of a discriminatory motive”).

Additionally, Briggs argues that she “explained on numerous occasions that her job
responsibilities as Executive Assistant were being taken away from her and given to younger
workers.” (Id. at 34 (citing Pl.’s Trial Exs. 7, 26, 38).) She goes on to state:

l\/loreover, the evidence showed that Dr. Wu inconsistently applied
discipline to his subordinates in favor of the younger worker. At
the same time that Plaintiff received written discipline for over-
sleeping one (1) time, Ms. King_who is undisputedly
substantially younger than Plaintiff-was a no call/no show for
three (3) straight days 07/17/2018 Al\/l, Trial Tr. 81:13-82:2. Dr.
Wu admitted that Ms. King did not show up to work for three (3)
days, never called in, and never told anybody where she was
Nevertheless, he did not issue Ms. King any written discipline Id.
at 83:20~24; see also 07/18/2018 PM, Trial Tr. 33:18-20 (“I
remember that Hailey King was the individual with whom she was
comparing herself and saying that her discipline was unfair.”)
(Id.)

According to Briggs, she submitted evidence that Wu’s decision to take job duties from
her and to give them to younger student workers constituted evidence of his age bias and his
desire to push her out of the workforce (Id. at 34 n6.) She also asserts that “viewing the facts
and inferences in the light most favorable to Plaintiff, it is clear that Dr. Wu’s treatment of
Plaintiff was outrageous and targeted Throughout her reporting relationship to Dr. Wu, Plaintiff
would be singled out and subjected to arbitrary yelling, degradation, and public humiliation by
Dr. Wu.” (Id. (citing Pl.’s Trial Exs. 9, 13, 33).)

Since Briggs presented at trial that it was uncontroverted that she was replaced by a
person significantly younger, and in light of the other aforementioned arguments and evidence

adduced at trail regarding her January 20, 2014 discipline and April 1, 2014 discharge, we cannot

find, as Temple argues, that she presented no evidence sufficient to establish an inference of

26

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 31 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 27 of 80

discrimination We find that Briggs presented a legally sufficient evidentiary basis for a
reasonable jury to find that she satisfied the fourth prong of her prima facie case of age
discrimination
2. Pretext

Briggs has successfully established a prima facie case creating an inference of
discrimination; therefore, the burden shifts to Temple to “articulate a legitimate
nondiscriminatory reason for the adverse employment action” Willis, 808 F.3d at 644 (citations
omitted). There is no question that Temple provided evidence that its decisions were made for
legitimate nondiscriminatory reasons; namely, it disciplined Briggs and offered her the option to
resign in lieu of termination due to her repeated behavioral and job performance issues (Def.’s
Mem. Law Supp. 15.) lf the employer satisfies this second step, the burden shifts back to the
plaintiff to show, by a preponderance of the evidence, that the employer’s proffered legitimate,
nondiscriminatory reason was pretextual Willis, 808 F.3d at 644 (citation omitted).

For Briggs to meet her burden of proving pretext, she must submit “evidence that allows
a fact finder to either (1) disbelieve or discredit the employer’s justification; or (2) believe
discrimination was more likely than not a ‘but-for’ cause for the adverse employment action.”
Abels v. DISHNetwor/c Serv., LLC, 507 F. App’X 179, 183 (3d Cir. 2012) (citing Fuentes v.
Perskie, 32 F.3d 759, 764 (3d Cir. 1994)). “Regardless of the method, the plaintiffs evidence
must allow a reasonable jury to find, by a preponderance of the evidence, that age discrimination
was a ‘but for’ cause of the adverse employment action.” Id. (citing Gross, 557 U.S. at 177_78;
Smith, 589 F.3d at 691).

Regarding the first prong, in order to discredit the employer’s proffered reason, a

plaintiff :

27

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 32 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 28 of 80

cannot simply show that the employer’s decision was wrong or
mistaken, since the factual dispute at issue is whether
discriminatory animus motivated the employer, not whether the
employer is Wise, shrewd, piudent, or competent Rather, the
nonmoving plaintiff must demonstrate such weaknesses,
implausibilities, inconsistencies incoherencies, or contradictions in
the employer’s proffered legitimate reasons for its action that a
reasonable factfinder could rationally find them unworthy of
credence

Andersen v. Mack Trucks, Inc., 118 F. Supp. 3d 723, 741 (E.D. Pa. 2015), a)j"d, 647 F. App’x
130 (3d Cir. 2016) (quoting Fuentes, 32 F.3d at 765). Regarding the second prong, “a plaintiff
must provide evidence that allows the fact finder to infer that discrimination was ‘the “but-for”
cause of the employer’s adverse decision.”’ Id. (citations omitted) (quoting Gross, 557 U.S. at
176).

Temple argues that Briggs failed to prove that its legitimate non-discriminatory reason
for its actions was a pretext for discrimination (Def.’s l\/lem. Law Supp. 15-19,) lt explains that
it is entitled to judgment as a matter of law because:

Given Temple’s legitimate, non-discriminatory reason, l\/ls Briggs
had to adduce evidence from which the jury either reasonably
could (a) disbelieve Temple’s articulated legitimate reason; or (b)
believe that an invidious discriminatory reason was more likely
than not the “but-for’ cause of Temple University’s action She
did neither. Evidence of disparate treatment is fundamental to the
adequacy of a verdict iii a discrimination case Without such
evidence, a verdict cannot stand l\/ls. Briggs’ presented no
evidence of discriminatory animus and, thus, showed no
evidence of disparate treatment
(]d. (citing McGrath v. Lumbermens Merchandising Corp., 851 F. Supp. 2d 855, 860 (E.D. Pa.
2012) (citing Hodczak, 451 F. App’x at 241_42 as reflecting the modification to Fuentes v.

Perskie, 32 F,3d 759 (3d Cir. 1994) and its progeny - from °‘motivating or determinative cause”

to “but-for cause” _ because of Gross, 557 U.S. 167)).)

28

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 33 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 29 ot 80

We conclude that Briggs provided sufficient evidence from which a jury could
reasonably infer that Temple’s proffered reason is pretext for discrimination That is, Briggs
produced sufficient evidence supporting an inference that her age had a “determinative
influence” on Temple’s decision; she did not merely show that her age was a factor motivating
Temple’s decisions “The primafacie case and pretext inquiries often overlap.” Doe, 527 F.3d
at 370. Therefore, “evidence supporting the primafacie case is often helpful in the pretext stage,
and nothing about the McDonnell Douglas formula requires [the Court] to ration the evidence
between one stage or the other.” .Id. (citations omitted).

Briggs relies on the evidence set forth above in support of her satisfaction of the fourth
prong of the prima facie case7 as well as numerous other facts set forth below, that could lead a
reasonable jury to find that she established pretext For instance, Briggs focuses on the
termination letter handed to her on April 1, 2014, which sets forth the following two alleged
incidents that resulted in her receipt of C-level discipline and termination: (1) her alleged
intentional failure to submit Dr. Wu’s travel reimbursements; and (2) her alleged failure to book
a hotel for a speaker for the correct nights (Pl.’s Br. Opp’n 36.) Regarding the travel
reimbursement issue, Briggs argues that:

[she] testified that one of her job duties as an Executive Assistant
had been to submit her supervisor’s travel expenses She would
utilize Defendant’s internal system, called Concur, after she was
given access and permission to allocate the expenses to a particular
grant number. On March 20, 2014, at 3:53pm, Dr. Wu sent an
email to Drew Dil\/leo stating that Defendant had not yet
administratively inputted Dr. Wu’s grant number into his account
At 3:56pm that same day, l\/lr. Dil\/leo emailed Plaintiff, telling her
to submit the travel reimbursement into the system by 5:00pm that
day. At 5:27pm that day, Plaintiff sent Mr. Dil\/leo a lengthy email
explaining that she still did not have access to the grant number in
the system, and therefore she did not have the requisite

“permission” on the computer to submit the report Plaintiff
further identified what she believed was the technical issue within

29

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 34 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 30 of 80

the system that denied her the access she needed to complete the
project Mr. DiMeo did not respond to Plaintiffs last email.
Plaintiff stayed at work, however, and attempted to remedy the
problem herself but she was unable to do so without the required
computer access

Defendant argued at trial that Plaintiff did in fact have the

required access, and instead intentionally failed to submit the

expense report on Dr. Wu’s behalf. Defendant’s argument fell flat7

as it was unable to produce any credible testimony on what

occurred or any documents in support of its position (except for

Defendant’s Trial Exhibit 71, which is consistent with Plaintiff s

position that she was unable to access the account through no fault

of her own). HR Director Walton could not explain whether she

did or did not receive any documentation showing that Plaintiff did

in fact have access to the account that night And Dr. Wu testified

that Mr. Dil\/leo obtained written documentation and that he has

even seen it, but no such document was ever presented to the jury

Defendant did not call Mr. DiMeo as a witness in this case.
(Id. at 36-37 (citations omitted).) Thus, Briggs asserts, and we agree, that the jury had ample
evidence on this issue to conclude that Temple’s stated reason for terminating her employment
cannot be believed (Id. at 37.) Also, we note that Temple’s lack of evidence, which includes
documentation that was testified to, but never presented, and its decision not to have Dil\/Ieo
testify, amounted to a weak defense concerning the issue at hand that the jury may have also
taken into account in reaching its decision

Regarding Briggs’ alleged failure to book a hotel room for the correct nights, she testified

that “Dr. Wu himself asked her to change the reservations, and she followed his instructions
appropriately” and “Dr. Wu testified that he does not even recall this incident at all_even
though it’s specifically delineated in the termination letter and Dr. Wu was an individual who

made the decision to terminate Plaintiff s employment.” (Id. at 37-38 (citing 07/17/2018 Al\/l,

Trial Tr. 93:16-23; 07/16/2018 Pl\/l, Trial Tr. 91:23-92:7).) Thus, Briggs again asserts, and we

30

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 35 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 31 of 80

agree, that the jury had ample evidence on this issue to conclude that Temple’s stated reason for

terminating her employment cannot be believed

ln further support of her claim that Temple’s stated reasons for her termination were pure

pretext, Briggs also argues:

Plaintiff highlighted Defendant’s policies which state that two (2)
C-level disciplines in one (1) year will result in termination
Plaintiff received her first-ever C-level discipline on March 26,
2013. Then, almost exactly one-year to the day, Defendant issued
Plaintiff another C-level discipline for the two (2) alleged incidents
set forth above Plaintiff argued that this is not a coincidence_
Defendant wanted Plaintiff out, and dug up anything they could on
Plaintiff as the one-year mark was approaching so that the
termination would appear to be non-discriminatory and non-
retaliatory Defendant denied this, of course However, the jury
did not believe Defendant that its articulated reasons were the real
reasons and found in favor of Plaintiff

(Id. at 38 (citations omitted).) Briggs goes on to argue that:

Moreover, the jury saw and heard evidence that the previous
disciplines given to Plaintiff during her tenure under Dr. Wu were
entirely unwarranted and pretextual. For example, not one witness
for Defendant could explain a non-retaliatory reason for why
Plaintiff was given a written discipline on November 9, 2011, the
day Dr. Wu stated to Plaintiff that women her age in China are
“put out to pasture” and Plaintiff responded in opposition, “With
all due respect, we’re in America and not in China.” Additionally,
the jury heard that Dr. Wu issued Plaintiff a written discipline for
oversleeping on one (1) occasion by three (3) hours, but her
substantially younger co-worker, Ms. King, was not given any
discipline for not calling out or showing up to work for three (3)
days straight Finally, despite Dr. Wu’s testimony that Plaintiff
made “hundreds” of mistakes there was simply no evidence to
back up that assertion

(Id. (citation omitted).)

31

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 36 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 32 of 80

Additionally, Briggs summarized evidence of Temple’s age-based discrimination and
animus against her as follows§:

l. On November 9, 2011, Dr. Wu approached Plaintiff, who was
turning fifty-seven (57) years old the next day, and asked her
how old she was going to be Plaintiff told him that she was
turning fifty-seven (57). Dr. Wu responded with words to the
effect of, “You know, in China, we put women out to pasture at
55.” 07/17/2018 Al\/l, TrialTr. 31:1-13.

2. Dr. Wu testified that he knew that Plaintiff was in her [fifties].
07/16/2018 Pl\/l, Trial Tr. 60:5-12. He further testified that he
knows that in China there is a mandatory retirement law that
requires white collar, professional women (such as Plaintiff) to
retire at the age of fifty-five (55). Id. at 54:20-55:21. According
to Dr. Wu, sometimes women in China retire at the age of forty
(40), and his own sister in China retired while she was in her
[thirties]. Id. at 56:4-57:21.

3. Plaintiff explained in subsequent emails to HR, EOC, and
Defendant’s in-house counsel_-and testified to the same at
trial_that she was being bullied and singled out by Dr. Wu. See,
e.g, Pl.’s Trial Ex. 9 (“No other staff member is required to meet
daily for a dose of public humiliation and my request to move the
meetings to a private location was flat out denied.”); Pl.’s Trial
Ex. 13 (“On numerous occasions, Jie Wu has mentioned that the
professional lives of women my age (58) in China are over and l
wrote it off to cultural differences lt was when he would make a
comment that referenced my age and failure to attain the financial
stability to be able to travel when l felt defensive and offended . . .
.”); Pl.’s Trial Ex. 33 (“[F]ive days out of the week l a{m] battered
emotionally, insulted, ignore[dl, yelled at in front of peers and the
department scapegoat. l am often accused for the mistakes and
the misconduct of others.”).

4. Plaintiff explained on numerous occasions that her job
responsibilities as Executive Assistant were being taken away
from her and given to younger workers See, e.g., Pl.’s Trial Ex.
7 (“Regarding our discussion related to Dr. Wu’s comments
about my age, l am forwarding an email that was sent to a student
worker in our office about yet another of my job functions
assigned to her . . . . Additionally, last week, l was informed in

 

5 Briggs also relies on this summary of evidence to support her age-based hostile work environment claims (See
Pl.’s Br. Opp’n 24-28.)

32

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 37 of 84
Case 2116-cv-00248-RK Document 78 Filed 10/16/18 Page 33 of 80

front of Mary Kate that she would be handling all his travel
arrangements too.”); Pl.’s Trial Ex. 26 (“l am relegated to
making coffee, secretarial functions even though lhave never been
a secretary Young female student workers occupy my former
office area where they carry out my job functions while lwas re-
located from the third floor of Wachman to the 10th floor of
Camell.”); Pl.’s Trial Ex. 38 (“l want to discuss changes made to
my job description and responsibilities that have been given to
Hailey King, lackie Harriz’sreplacement. My essential functions
have been diminished to elementary clerical functions l am
performing entry level data entry tasks, while one student worker
and Haley [sic] King are performing the functions of my job
description.”)

5. At the same time that Plaintiff received written discipline for
over-sleeping one (1) time, l\/ls. King--who is undisputedly
substantially younger than Plaintiff~was a no call/no show for
three (3) straight days Dr. Wu admitted that Ms. King did not
show up to work for three (3) days, never called in, and never told
anybody where she was. Nevertheless, he did not issue Ms. King
any written discipline

(Id. at 24-25.)

Considering the whole record, and viewing the evidence in the light most favorable to
Briggs, we find that she has produced sufficient evidence to show that Temple’s stated reasons
for terminating her employment were pretextual Acknowledging that it is Briggs’ burden to
prove that Temple’s stated reasons for her termination were pretext, we also note that the trial
record, and specifically, Temple’s defense, failed to present a solid reason as to why many of the
events unfolded as they did For instance, regarding Wu’s travel expenses, Briggs testified that
she did not have access to the account and provided a supporting email stating as such. 'l`emple
asserted that she, in fact, did have access, but it did not proffer any proof of such access Even

though Wu testified that DiMeo obtained written documentation showing that Briggs had access,

such documentation was never presented and Dil\/leo was never called to testify6 Regarding

 

6 The jury heard testimony from Briggs, Wu, Walton, and Wacker about the interactions that occurred surrounding
Briggs’ termination Witnesses that could corroborate Temple’s theory appeared to be unprepared and testified

33

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 38 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 34 of 80

Briggs’ alleged failure to book a hotel for the correct nights, the only record evidence we have is
Briggs’ testimony that she appropriately followed Wu’s instructions to change the reservations
and Wu’s testimony that he does not recall the incident Of course, it is within the jury’s
province to assess the credibility of both Briggs and Wu regrading this critical issue of the travel
arrangements

Giving every fair and reasonable inference to Briggs, a reasonable jury could conclude
that, based on the above, 'l`emple’s decision to terminate Briggs’ employment was a pretext for
unlawful age discrimination Thus, it was appropriately left to the factfinder to decide what
happened, why, and whether unlawful age discrimination was a “but for” reason for Temple’s
action Here, Briggs adduced sufficient evidence from which a jury could reasonably find that
Temple’s legitimate nondiscriminatory reasons for her termination were pretextual and that age
was a “but for” cause of the adverse employment action

B. Retaliation for Complaints Regarding Age Discrimination

Temple also moves for judgment as a matter of law on Briggs’ claim of retaliation under
the ADEA and PHRA. To establish a prima facie case of retaliation, a plaintiff must prove “(1)
[that she engaged in] protected employee activity; (2) an adverse action by the employer either
after or contemporaneous with the employee’s protected activity; and (3) a causal connection
between the employee’s protected activity and the employer’s adverse action.” Daniels v. Sch.
Dist. ofPhila., 776 F.3d 181, 193 (3d Cir. 2015) (alteration in original) (quoting Marra v. Phila.

Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007)). Once the plaintiff establishes her prima facie

 

solely within the framework of Briggs’ case-in-chief, leaving the trial without a strong presentation of a
comprehensive defense, which not only impacted tr'ial, but has also impacted our consideration of Temple’s
arguments regarding judgment as a matter of law. lnexplicably, Temple did not call a single witness, opting instead
to play a brief video deposition segment Specifically, Teinple did not call Dil\/leo, who played a significant role in
the facts of this lawsuit Based on tlie testimony given by each witness viewed cumulatively, a reasonable jury
could conclude that such testimony supported Briggs’ claim that Temple’s stated reasons for her termination were
pretextual

34

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 39 of 84
Case 2116-cV-00248-RK Document 78 Filed 10/16/18 Page 35 of 80

case, the burden then shifts to the employer to articulate a legitimate non-retaliatory reason for
taking the adverse employment action Id. “lf the employer advances such a reason, the burden
shifts back to the plaintiff to demonstrate that ‘the employer’s proffered explanation was false,
and that retaliation was the real reason for the adverse employment action.”’ Id. (quoting Moore
v. City ofPhila., 461 F.3d 331, 342 (3d Cir. 2006)).

Temple advances arguments on all three elements of the prima facie case in support of its
argument that judgment as a matter of law is warranted First, it claims that only Briggs’
complaints of discrimination to Etezady and Foehl constitute protected activity (Def.’s l\/Iem.
Law Supp. 20.) Second, Temple once again argues that Briggs did not suffer an adverse
employment action (Id.) Third, Temple asserts that there is no causal connection between
Briggs’ discrimination complaints to Etezady and Foehl and the end of her employment (Ia’.)
And lastly, it states that, even if Briggs has established a prima facie case of retaliation, Temple
rebutted any inference of discrimination by providing legitimate, non-discriminatory reasons for
its actions (]a’. at 21-22.) We disagree with all of Temple’s arguments and conclude that there
was sufficient evidence in the record for the jury to find that Temple retaliated against Briggs for
her complaints of age discrimination

1. Prima Facie Case
a. Protected Activity

The Third Circuit has held that “[f]or purposes of the first prong of a prima facie case of
retaliation, protected ‘opposition’ activity includes not only an employee’s filing of formal
charges of discrimination against an employer but also ‘informal protests of discriminatory
employment practices, including making complaints to management.”’ Daniels, 776 F.3d at 193

(quoting Curay-Cramer v. Ursuline Acad. ofWilmington, Del., Inc., 450 F.3d 130, 135 (3d Cir.

35

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 40 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 36 of 80

2006)). ln a retaliation case, the plaintiff “need not prove the merits of the underlying
discrimination complaint,” [but] she must have “act[ed] under a good faith, reasonable belief that
a violation existed” Id. (second alteration in original) (quoting Moore, 461 F.3d at 344). “This
standard requires an ‘objectively reasonable belief that the activity the plaintiff opposed
constituted unlawful discrimination under the relevant statute” Id. at 193-94 (quoting Wilkerson
v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 322 (3d Cir. 2008)).

As to the protected activity prong of Briggs’ prima facie case, Temple simply
“acknowledges that l\/ls Briggs’ complaints of age and gender discrimination to Cameron
Etezady and l\/ls. Foehl constitute protected activity.” (Def.’s Mem. Law Supp. 20.) Conversely,
Briggs points to numerous instances in the record, including Temple’s sworn and verified
responses to interrogatories where Briggs complained of discrimination to various individuals

Despite Temple’s assertion at this stage of the proceedings that Briggs’ complaints to
Etezady and Foehl constitute the only protected activity in this case, its responses to
interrogatories clearly indicate there were other instances of protected activity Significantly,
Walton verified Temple’s interrogatory responses and provided as follows: “ln 2013 and 2014,
Briggs raised her claims of discrimination with Deirdre Walton, Temple University, Department
of Labor and Employee Relations l\/ls Walton found no merit to Briggs’ claims.” (Pl.’s Trial
Ex. 62, at 7-8.) ln addition to Foehl, Etezady, and Walton, Temple also responded that Briggs
raised her complaints of discrimination to Rhonda Brown and F ay Trachtenberg. (Id.) Thus
Temple’s argument that the only instances of protected activity are Briggs’ complaints to Foehl
and Etezady is clearly belied by its own interrogatory responses

Turning to the specific evidence adduced at trial, we believe there were ample complaints

of age discrimination that constitute protected activity, including complaints made to the

36

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 41 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 37 ot 80

decision-makers who ultimately decided to terminate Briggs’ employment For instance, when
Wu made the comment to Briggs that, in China, women her age are put out to pasture, Briggs
responded immediately and stated, “Well, with all due respect, we’r'e in American right now.”
(07/17/2018 Al\/l, Trial Tr. 31:13-16.) Just one hour later‘, Briggs was summoned to Wacker’s
office and was given discipline for being unprofessional to Wu. (Id. at 32:3-20.) At that
meeting, Briggs explained what Wu said, indicating that Wacker was aware of Wu’s
discriminatory comment (Id. at 34:4-11.)

Later on, Briggs complained to Walton about Wu’s comment (07/17/2018 Pl\/l, Trial Tr.
121 : 12-122: 1 .) Walton then directed Wacker to look into the situation, who in turn spoke with
Wu about the comment (Id. at 122:2-6, 128:11-23.) Walton testified that Wu would have
known that Briggs complained about his comment (Id. at 128:11-23.)

Briggs also testified about responses Dil\/leo and Wacker made when Briggs informed
them she was speaking with Foehl about workplace issues When Briggs told DiMeo about how
she was speaking with Foehl about Wu’s treatment Dil\/leo responded, “Dr. Wu knows what’s
going on, and l’m - you know, and it’s got to stop.” (07/17/2018 Al\/l, Trial Tr. 91 :4-13.)
Similarly, Wacker threatened Briggs stating “Dr. Wu knows what you’re doing and if you want
your job, you better cut it out.” (]d.)

Moreover, as we explained above, Walton verified Temple’s responses to interrogatories
and provided that Briggs made complaints of discrimination to her in 2013 and 2014, (Pl.’s Trial
Ex. 62 at 7-8.) Significantly, Briggs emailed Foehl on February 25, 2014, stating that she
“plan[ned] to file an EEOC complaint internally and ha[d] already had a phone intake with the
EEOC.” (Pl.’s Trial Ex. 34; 07/17/2018 AM, Trial Tr. 89:2-3.) Foehl then forwarded Briggs’

email to Walton. (Pl.’s Trial Ex. 35.) Briggs also emailed Walton directly, stating she was being

37

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 42 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 38 of 80

subjected to “unfair labor practices and discrimination7 both of which violate federal and state
laws.” (Pl.’s Trial Ex. 37, at 2.)

Contrary to Temple’s assertion, we believe that Briggs’ direct opposition to Wu’s
comment, and her complaints of discrimination to Walton and Wacker (among others), qualify as
protected activity because Briggs specifically complained of discrimination See Daniels, 776
F.3d at 193.

b. Adverse Employment Action

As before regarding Briggs’ disparate treatment claim under the ADEA, Temple once
again argues that Briggs’ prima facie case of retaliation fails because she did not suffer an
adverse employment action For the reasons set forth above, Briggs clearly presented a legally
sufficient evidentiary basis for a reasonable jury to find that she suffered an adverse employment
action by being terminated by Temple. Thus the adverse employment action prong of her prima
facie case was met

c. Causation

Temple next argues it is entitled to judgment as a matter of law because “there was no
causal connection between l\/ls. Briggs[’] complaints and the end of her employment.” (Def. ’s
Mem. Law Supp. 21 .) Specifically, Temple asserts that Briggs’ claim of retaliation fails as a
matter of law because the decision-makers Wu, Walton, and Wacker, had no knowledge of
Briggs complaining of discrimination (Id.)

The Thir'd Circuit has held that, to establish the requisite causal connection a plaintiff
“must prove either (1) an unusually suggestive temporal proximity between the protected activity
and the allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing to

establish a causal link.” Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir.

38

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 43 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 39 of 80

2007) (citing Krouse v. A)n. Sterilizer Co., 126 F.3d 494, 503-04 (3d Cir. 1997); Woodson v.
Scott Paper Co., 109 F.3d 913, 920-21 (3d Cir. 1997)). “Where the temporal proximity between
the protected activity and the adverse action is ‘unusually suggestive,’ it is sufficient standing
alone to create an inference of causality . . . .” LeBoon v. Lancaster Jewish Cmty. Ctr. Ass ’n,
503 F,3d 217, 232 (3d Cir. 2007) (citing Clarlrl Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-74
(2001)). lf the temporal proximity is not unusually suggestive, then we must look to whether the
proffered evidence, as a whole, supports an inference of discrimination Id. at 232 (citing Farrell
v. Planters Lif`esavers Co., 206 F.3d 271, 280 (3d Cir, 2000)).

We believe both the temporal proximity between the protected activity and Briggs’
termination, and the record as a whole, supports the inference that Temple retaliated against
Briggs As to the temporal proximity, the jury saw Temple’s responses to interrogatories which
provided that Walton was aware of Briggs’ complaints of discrimination in 2013 and 2014. (See
Pl.’s Trial Ex. 62 at 7-8.) lndeed, Foehl forwarded Briggs’ February 25, 2014 email to Walton,
where Briggs wrote that she already had a phone intake with the EEOC and planned to file an
internal EEOC complaint (Pl.’s Trial Ex. 34; 07/17/2018 Al\/l, Trial Tr. 89:2-3.) Briggs was
terminated on April 1, 2014. Therefore, just one month after Walton was aware that Briggs was
initiating action with the EEOC, Walton, Wacker, and Wu decided to terminate Briggs’
employment Accordingly, we believe there was sufficient evidence for the jury to conclude the
temporal proximity between the protected activity and the adverse employment action was
“unusually suggestive.”

The trial evidence was also sufficient for the jury to conclude that the record, as a whole,
created an inference of retaliation As we explained above, Wu, Wacker, and Walton were all

aware that Briggs had complained about Wu’s discriminatory comment When Briggs told

39

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 44 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 40 of 80

DiMeo and Wacker about how she was complaining to Foehl, both responded in a similar
fashion DiMeo told Briggs that Wu knew about her complaints and that “it’s got to stop.”
(07/17/2018 AM, Trial Tr. 91 :4~13,) Wacker responded even more harshly, stating that “Dr. Wu
knows what you’re doing and if you want your job, you better cut it out.” (]d.) We conclude
that this evidence alone established an inference of discrimination

For the reasons set forth above, the Court concludes that Briggs adduced sufficient
evidence at trial to establish her prima facie case of retaliation under the ADEA.

2. Pretext

Temple alternatively argues that even if Briggs established her prima facie case of
retaliation, judgment as a matter of law should, nevertheless be granted because she failed to
rebut Temple’s legitimate, non-retaliatory reasons for her termination Temple relies on the
same legitimate, non-discriminatory reasons for the retaliation claim as it did in Briggs’ age
discrimination claim. (Def.’s Mem. Law Supp. 21 (“For the same reasons l\/ls. Briggs lacks
evidence that Temple’s legitimate, non-discriminatory reason was a pretext for her age
discrimination claim, . . . she also lacks evidence that the reason was a pretext for retaliation.”));
see discussion supra, Section lll-A-2.

As discussed above, we believe that Briggs adduced sufficient evidence from which a
jury could reasonably find Temple’s legitimate nondiscriminatory reasons for her termination
were pretextual and that age was a “but for” cause of the adverse employment action
Therefore, we need not separately analyze the pretext analysis for the age discrimination and
retaliation claims See Raskind v. Res. for Human Dev., Inc., No. 16-629, 2017 WL 5070725, at

*16 (E.D. Pa. Nov. 3, 2017) (Kelly, J.) (declining to analyze pretext on retaliation claim after

40

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 45 of 84
Case 2116-cV-00248-RK Document 78 Filed 10/16/18 Page 41 ot 80

analyzing pretext on disparate treatment claim); Szostek v. Drexel Univ. , No. 12-2921, 2013 WL
4857989, at *15 (E.D. Pa. Sept. 11, 2013) (same).

Accordingly, Temple’s Motion for Judgment as a l\/latter of Law on Briggs’ claim of
retaliation under the ADEA is denied

C. Jurv’s Responses to Verdict Sheet are not Inconsistent

Temple next argues that the jury verdict sheet is “irreconcilably inconsistent,” which
entitles it to judgment as a matter of law or a new trial. (Def.’s Mem. Law Supp. 29-32 (citing
Acumen, LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 218 (3d Cir. 2009) (“[A]
judgment as a matter of law was the proper remedy where a jury reached an internally
incompatible verdict . . . .”); Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1345 (Fed. Cir. 2010)
(holding that “the district court was required to grant a new trial because the jury’s verdicts . . .
were irreconcilably inconsistent.”).) Since the jury affirmatively answered the question about
whether Briggs proved, “by a preponderance of the evidence, that but-for her age, Temple
University would not have terminated her position,” Temple asserts that it was “internally
incompatible” for the jury to also find in the affirmative on her age retaliation claim, that “but-
for her reasonable, good-faith complaint regarding age discrimination Temple University would
not have terminated [Briggs’] position.” (See Def.’s Mem. Law Supp. 29-30; see also Verdict
Form.)

Temple relies on Gross to argue that a plaintiff cannot prevail on more than one claim
requiring proof of but-for causation (Def.’s l\/lem. Law Supp. 30 (citing Gross, 557 U.S. at
176).) Temple asserts that in order to “qualify as the ‘but-for’ cause, the alleged cause must be
‘the “reason” that the employer decided to act”’ and that “to permit a lesser ‘but-for’ standard

would contradict the Supreme Court’s repeated explanation of the exacting requirements of ‘but-

41

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 46 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 42 ot 80

for’ causation.” (Id. (quoting Gross, 557 U.S. at 176) (citing Univ. of T exas S. W. Med. Ctr. v.
Nassar, 570 U.S. 338 (2013); Burrage v. United States, 571 U.S. 204 (2014)).)

Gross distinguishes claims brought under the ADEA from those under Title Vll and the
framework laid out in Price Waterhouse v. Hoplcins, 490 U.S. 228 (1989). See Gross, 557 U.S.
at 178-79. ln Title Vll cases a plaintiff can succeed if she shows “that discrimination was a
‘motivating’ or ‘substantial’ factor in the employer’s action.” Id. at 171 (quoting Price
Waterhouse, 490 U.S. at 258). This “mixed-motives” instruction means that “when an employee
alleges that he suffered an adverse employment action because of both permissible and
impermissible considerations . . . the employee must present ‘direct evidence that an illegitimate
criterion was a substantial factor in the . . . decision.”’ Id. at 171-72 (quoting Price Waterhouse,
490 U.S. at 276.) A defendant-employer may avoid liability only by proving by a preponderance
of the evidence that it would have made the same decision, even if it had not taken the unlawful
factor into account See id. at 173~74 (citing Price Waterhouse, 490 U.S. at 258).

However, the Court in Gross refused to extend this framework to ADEA claims See id.
at 175 (“This Court has never held that this burden-shifting framework applies to ADEA claims
And, we decline to do so now.”), The Court notes that, following the Price Waterhouse
decision, Congress amended Title Vll by “explicitly authorizing discrimination claims in which
an improper consideration was a ‘motivating factor’ for an adverse employment decision.” Id.
However, Congress made no such change to the ADEA, See id. (citing EEOC v. Arabian Am.
Oil Co., 499 U.S. 244, 256 (1991)) (“When Congress amends one statutory provision but not
another, it is presumed to have acted intentionally.”).

Under the ADEA, “[i]t shall be unlawful for an employer . . . to fail or refuse to hire or to

discharge any individual or otherwise discriminate against any individual with respect to his

42

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 47 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 43 ot 80

compensation terms conditions or privileges of employment because ofsuch individual’s age.”
Id. (quoting 29 U.S.C. § 623(a)(1)). The Gross Court explained that “the ordinary meaning of
the ADEA’s requirement that an employer took adverse action ‘because of age is that age was
the ‘reason’ that the employer decided to act.” Id. at 176 (citing Hazen Paper Co. v. Biggins,
507 U,S. 604, 610 (1993)). Thus, a plaintiff must establish that age was the ‘but-for’ cause of
the employer’s adverse action See id. (citing Ky. Ret. Sys. v. EEOC, 554 U.S. 135, 138-42,
146-51 (2008); Reeves v. Sanderson Plurnbing Prods. Inc., 530 U.S. 133, 141, 143 (2000)).

The Supreme Court further illustrates this point in Burrage, which Temple incorporates
into its brief:

Thus, where A shoots B, who is hit and dies we can say
that A [actually] caused B's death, since but for A's conduct B
would not have died. The same conclusion follows if the predicate
act combines with other factors to produce the result, so long as the
other factors alone would not have done so--if, so to speak, it was
the straw that broke the camel's back. Thus, if poison is
administered to a man debilitated by multiple diseases it is a but-
for cause of his death even if those diseases played a part in his
demise, so long as without the incremental effect of the poison, he
would have lived

This but-for requirement is part of the common
understanding of cause Consider a baseball game in which the
visiting team's leadoff batter hits a home run in the top of the first
inning. lf the visiting team goes on to win by a score of 1 to 0,
every person competent in the English language and familiar with
the American pastime would agree that the victory resulted from
the horne run. This is so because it is natural to say that one event
is the outcome or consequence of another when the former would
not have occurred but for the latter. lt is beside the point that the
victory also resulted from a host of other necessary causes such as
skillful pitching, the coach's decision to put the leadoff batter in the
lineup, and the league's decision to schedule the game By contrast,
it makes little sense to say that an event resulted from or was the
outcome of some earlier action if the action merely played a
nonessential contributing role in producing the event lf the visiting
team wound up winning 5 to 2 rather than 1 to 0, one would be

43

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 48 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 44 of 80

surprised to read in the sports page that the victory resulted from
the leadoff batter's early, non-dispositive home run.

Burrage, 571 U.S. at 211-12 (internal citations and quotation marks omitted). Temple highlights
the baseball example in Burrage to show that despite a host of necessary and contributing causes
(skillful pitching, the coach’s decision to put the leadoff batter in the lineup, and the league’s
decision to schedule the game), there was only one “but-for” cause of victory (the home run).
(Def.’s Mem. Law Supp. 31-32.) Temple construes this to mean that there can only ever be one
“but-for” cause (See id. (citing Milillo v. Thomas Je)_‘ferson Univ. Hosp., No. 14-3143, 2015 WL
5964992, at *4 n.7 (E.D. Pa, Gct. 13, 2015)).7 However, that is not what Gross or Burrage state

For example, imagine the baseball example in Burrage, with the visiting team still
winning 1 to 0, the home team loads the bases in the bottom of the ninth. With two outs, the
home team batter hits a long, fly ball over the wall. However, the outfielder is able to reach over
the wall and catch the ball for the final out of the game Clearly, this scenario creates two “but-
for” causes for the visiting team’s victory: if not for the lead-off horne run, the game would have
been tied and gone to extra innings following the outfielder’s final out in the ninth inning and; if
not for the outfielder’s over-the-wall catch, the home team would have won the game 4 to 1. The
victory would not have occurred, but-for the lead-off horne run and the outfielder’s catch, See
Burrage, 571 U.S. at 212 (“[l]t is natural to say that one event is the outcome or consequence of
another when the former would not have occurred but for the latter.”).

Therefore, it is entirely consistent with Gross and Burrage to state that Briggs was
terminated by Temple because of her age and because of her complaints about discriminatory

conduct. Gross rejected the “mixed-motive” theory applied to Title Vll claims where

 

7 Temple points out that Mi/illo v. Thomas Je_)j”erson Univ. Hosp. is a case handled by Briggs’ counsel. Temple cites
this case for the proposition that age must be the but-for cause, not merely a but-for cause (Def.’s Mem. Law Supp.
32.) However, neither the opinion nor the briefing address a scenario involving multiple “but-for” causes thus
making it harder to apply it to the case at hand

44

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 49 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 45 of 80

impermissible factors along with permissible factors merely had to be motivating the adverse
action See Gross, 557 U.S. at 173, 176. Here, however, the jury found that there were no, or
they did not believe there were any, permissible factors for terminating Briggs; rather the jury
found two impermissible factors: age discrimination and retaliation Additionally, Temple’s
argument is further belied by the lack of supporting authority that has rejected a finding of both
age discrimination and retaliation under the ADEA. Cf Malin v. Hospira, ]nc., 762 F.3d 552,
562 n.3 (7th Cir. 2014) (noting that a single event can have multiple but-for causes).

For these reasons we find that Temple is not entitled to judgment as a matter of law or a
new trial based on the answers provided by the jury on the verdict sheet8

D. Hostile Worl_< Environment Based on Age

Regarding a hostile work environment claim under the ADEA, a plaintiff must show: “(1)
[s]he suffered intentional discrimination because of [her] age; (2) the harassment was severe or
pervasive; (3) the harassment detrimentally affected [her]; (4) the harassment would
detrimentally affect a reasonable person in that position; and (5) respondeat superior liability”
Howell, 283 F. Supp. 3d at 332 (citations omitted). “The alleged harassment ‘must be so severe

or pervasive that it alters the conditions of the [plaintiff’ s] employment and creates an abusive

 

8 On the verdict sheet, we included an instruction that the jury should skip questions concerning
retaliation following an affirmative finding of age discrimination We included the instruction
after hearing arguments from the parties at the charging conference (07/18/2018 Pl\/l, Trial Tr.
64:14-68:14.) Because the jury ignored the instruction and answered each question, Temple
argues that the answers are inconsistent and entitles it to a new trial. However, after further
review of the applicable caselaw, we believe that we erred in including that instruction As we
describe above, we believe it is not legally incompatible to have multiple but-for causes
Nevertheless, even though the jury ignored the verdict sheet instruction and answered each
question, we believe it is a harmless error that does not warrant a new trial. See Montgomery
Cty. v, Micro Vote Corp., 152 F. Supp, 2d 784, 795 (E.D. Pa. 2001) (Kelly, J.) (quoting Banks v.
Millar Elevator Servs. Co., No. 98-997, 2000 WL 274005, at *1 (E.D. Pa. Mar. 10, 2000))
(“Trial errors are considered harmless when it is highly probable that the error did not affect the
outcome of the case Unless a substantial right of the party is affected, a non-constitutional error
in a civil case is harmless.”)

45

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 50 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 46 ot 80

environment.”’ Id. (quoting Weston v. Pennsylvania, 251 F.3d 420, 426 (3d Cir. 2001)). “Stray
remarks made by non-decision-makers that are discriminatory generally are considered
insufficient to support an inference of discrimination.” Id. (citing Ezold v. Wolf,' Block, Schorr &
Solis~Cohen, 983 F.2d 509, 545 (3d Cir. 1992)).

“To determine whether conduct is sufficiently hostile to support a claim, a court must
consider the totality of the circumstances which ‘may include the frequency of the
discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee’s work
performance.”’ Johnson v. Phila. Hous. Auth., 218 F. Supp. 3d 424, 438 (E.D. Pa. 2016)
(quoting Caver v. City ofTrenton, 420 F.3d 243, 263 (3d Cir. 2005)). “However, ‘offhanded
comments and isolated incidents (unless extremely serious)’ are not sufficient to sustain a
hostile work environment claim.” Id. (quoting Caver, 420 F.3d at 263). “When the alleged
harasser is a supervisor, vicarious liability is established if the harassment culminates in a
tangible employment action.” ]d. (citing Vance v. Ball State Univ., 570 U.S. 421, 423 (2013)).

Temple argues that there was no evidentiary basis for the jury to conclude that Temple
subjected Briggs to an age-based hostile work environment (Def.’s Mem. Law Supp. 23-26.) lt
contends that the conduct alleged by Briggs in support of her hostile work environment claim
does not rise to the level of a hostile work environment (Id. at 23.) Specifically, it asserts:

This conduct does not rise to the level of a hostile work
environment because (1) the alleged harassment was not severe or
pervasive; (2) an objectively, reasonable person would not have
been affected detrimentally by the incidents l\/Is. Briggs testified to;
and (3) the evidentiary record demonstrates that l\/ls. Briggs was
not subjectively offended by the supposed conduct Finally, l\/ls.
Briggs offered no evidence linking the infrequent and sporadic
comments about her performance deficiencies and a single alleged

comment about women in China being “put out to pasture” at 55 to
any discriminatory animus based on her age or any other

46

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 51 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 47 of 80

characteristic.
(Id.)

Briggs argues that the record is replete with evidence of Temple’s severe or pervasive
conduct towards her and how the conduct detrimentally affected her or any reasonable person in
her shoes (Pl.’s Br. Opp’n 26.) ln support of her argument Briggs relies on her evidence of
Temple’s age-based discrimination and animus towards her in support of her age-based
discrimination claims and set forth the following evidence of Temple’s severe or pervasive
conduct towards her, and its detrimental effect on her, without limitation

1. Plaintiff testified that Dr. Wu would raise his voice at her and
yell degrading things at her in public. 07/17/2018 AM, Trial Tr.
29:25~30:13 (“There were times when he would come out and
yell at me in the front office l-_-on two separate occasions l
remember him looking at me and saying, what are you, stupid
And then another time when he said, can’t you speak English,
And l was_you know_~l just don’t know how to respond to
those kinds of comments.”). Dr. Wu’s conduct caused Plaintiff to
have embarrassment and she feared him when he treated her in
this way

2. Dr. Wu’s comment that in China, women of Plaintiff’s age
are “put out to pasture” caused Plaintiff to be embarrassed, and
she felt insulted by her supervisor because she had no plans to
retire Plaintiff complained directly to HR Director Walton
about Dr. Wu’s discriminatory comment to her that in China
women of Plaintiffs age are “put out to pasture.” HR Director
Walton understood that Plaintiff was offended and upset by Dr.
Wu’s conduct

3. Plaintiff stated to Ms. Foehl that she felt that she was being
discriminated against feared retaliation and she specifically
relayed Dr. Wu’s comment about older women being “put out
to pasture” in China. ln l\/ls. Foehl’s handwritten notes from
that meeting, she states that Plaintiff relayed to her: “Problems.
Dr. Wu yells and says demeaning things e.g., ‘Are you stupid?’
‘ln China, women your age are done”’

47

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 52 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 48 ot 80

4. Plaintiff further complained to Ms Foehl that she was being
singled out bullied, and harassed See Pl.’s Trial Ex. 9 (“l am so
bullied and harassed all day . . . . No other staff member is
required to meet daily for a dose of public humiliation and my
request to move the meetings to a private location was flat out
denied. . . . lt is beginning to feel like psychological abuse.”);
Pl.’s Trial Ex. 34 (“l have tried desperately to make my work
situation tolerable, while my family and friends say thatl need
to take a pro-active defense against my supervisor and two
managers in the Dean’s office But lhave reached my breaking
point and need to be concerned with repairing my professional
reputation.”)

5. Plaintiff made similar complaints to in-house counsel Mr. Etezady
by email, See Pl.’s Trial Ex. 13 (“After a week of unrelenting
bullying, l sent an email to Rhonda Brown and she told me to
contact Sandy, Sandy told me to contact Deirdre Walton.

l do not want to take any more of your time nor do l want to
re-visit the events from which l am already distraught l just
want to know where the ‘buck stops.”’)

6. Plaintiff further complained to HR Director Walton about the
hostile work environment to which she was subjected See Pl.’s
Trial Ex. 33 (“l want you to understand how distressing it is
when l have no one in the department and no one in human
resources who will listen to me l am honest and operate with
integrity in every arena of my life and five days out of the week l
a[m] battered emotionally, insulted, ignore[d], yelled at in front
of peers and the department scapegoat.”); Pl.’s Trial Ex. 38, at
p, 3 (“l\/ly work situation with Drew Dil\/leo and Dr. Wu is
escalating and l need your help. The issue is not just something
that affects my work week, but is causing anxiety and depression
throughout my weekends To mask this from my grown
children and grandchildren l report that l have the flu so that
they stay away l am actually afraid to go to work, especially
l\/londays Wednesdays and Fridays, when l meet with Drew
and Dr. Wu.”); Id. at p.l (“l am drowning here and have reached
out to you numerous times and waited and waited This is
affecting the quality of my work life and my person[al] life.
All l want is to continue to work without being harassed Based
on the content of your email, l assume that you contacted
Drew, Greg, and Dr. Wu when l asked that you refrain from
doing so because l know that the harassment will escalate
without the protection of human resources.”)

48

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 53 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 49 of 80

(Id. at 26-27.)

We agree with Briggs that the evidence presented at trial reasonably supports the jury’s
verdict in her favor regarding her hostile work environment claim under the ADEA. Wu’s
conduct and the treatment by Temple’s HR, EOC, and legal department towards Briggs could
be viewed by a reasonable juror as sufficiently “severe or pervasive” to support a hostile work
environment claim. The “severe or pervasive” standard requires conduct that is sufficient “to
alter the conditions of [the employee’s] employment and create an abusive working
environment.” Moody v. Atl. City Bd. ofEduc., 870 F.3d 206, 214-15 (3d Cir. 2017)

(citation and internal quotation marks omitted). “The ‘severe or pervasive’ standard is
disjunctive and so a plaintiff need not show that her hostile working environment was both
severe and pervasive; only that it was sufficiently severe or sufficiently pervasive or a sufficient
combination of these elements to have altered her working conditions.” [d. at 215 n 12 (citation
omitted). Looking at the totality of the circumstances including Wu’s comment about putting
older women out to pasture and the overall treatment presented by Briggs that she received from
Temple until she was handed the April 1, 2014 letter, and viewing such circumstances in her
favor, there was adequate evidence for the jury to find a sufficiently hostile or abusive
environment that could be considered humiliating, which unreasonably interfered with her work
performance

As we previously noted, simple teasing, offhand comments and isolated incidents (unless
extremely serious) are insufficient to sustain a hostile work environment claim. See Johnson,
218 F. Supp. 3d at 43 8. However, after assessing the totality of the circumstances as proffered
by Briggs the case that she presented at trial did not just deal with offhand comments or isolated

incidents lt involved conduct as well as apparent failures to take effective measures regarding

49

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 54 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 50 of 80

some of Briggs’ complaints that were never adequately explained by Temple, which could be
viewed as permeating her workplace with discriminatory intimidation ridicule, and insult so as
to have altered the conditions of her employment and created an abusive environment in which
to work.

Also, Briggs’ account provided a sufficient basis from which a reasonable juror could
infer that Temple’s conduct detrimentally affected her and would have affected a reasonable
person in similar circumstances Briggs’ testimony, and documentary evidence, listed above
clearly showed that she subjectively perceived the environment to be abusive ln light of Wu’s
comment and what transpired with Briggs’ employment a reasonable person in Briggs’ position
would have experienced it to be so severe as to effect a change in the terms and conditions of her
employment Thus there was sufficient evidence by which the jury reasonably reached its
verdict regarding Brigg’s hostile work environment claim under the ADEA.

E. Retaliatory Hostile Work Environment Based on Complaints of Age and
Gender Discrimination

The jury returned a verdict in Briggs’ favor regarding her retaliatory hostile work
environment claims based on her age under the ADEA, and her gender under Title Vll.9 ln order
to prevail on a retaliatory hostile work environment claim, the following is required to be proven:

(l) the plaintiff suffered intentional discrimination because of a
protected activity; (2) the employer’s intentional discrimination
was severe or pervasive; (3) the discrimination detrimentally
affected the plaintiff; (4) the discrimination would detrimentally
affect a reasonable person in like circumstances (5) the plaintiff
suffered materially adverse action or actions in relation to the
hostile work environment and (6) a basis for employer liability

 

9 “A pure retaliation claim and a claim of retaliatory hostile work environment are technically two separate claims.”
Turner v. City ofPhI.`/a., No. 16~4476, 2017 WL 3129622, at *7 (E.D. Pa. July 24, 2017) (Kelly, J.) (citing cases).

50

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 55 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 51 of 80

Byrd v. Elwyn, No. 16-02275, 2016 WL 5661713, at *6 (E.D. Pa. Sept. 30, 2016) (citing Petrulio
v. Telejlex Inc., No. 12-7187, 2014 WL 5697309, at *10 (E.D. Pa. Nov. 5, 2014)).

Temple argues that there was no evidentiary basis for the jury to conclude that it
subjected Briggs to a retaliatory hostile work environment (Def.’s l\/lem. Law Supp. 27.)
Specifically, Temple states that:

Ms. Briggs’ retaliatory hostile work environment claim is premised
upon the same conduct that purportedly supports her hostile work
environment claims For the same reasons articulated in [the age-
based hostile work enviromnent discussion], supra, the conduct
about which Ms Briggs testified was not sufficiently severe or
pervasive to create an objectively or subjectively hostile work
environment retaliatory or otherwise, and therefore she did not
prove her retaliatory hostile work environment claim. Likewise,
l\/Is Briggs’ retaliatory hostile work environment fails as a matter
of law because, for the same reasons articulated in [the age-based
retaliation discussion], supra, l\/ls Briggs failed to demonstrate a
causal link between her protected activity and the supposed
harassment
(Id.)

Since we have found that the jury’s verdict regarding Briggs’ hostile work environment
claim is supported by the evidence, and in light of the fact that we similarly reached the same
conclusion concerning her retaliation claim, we reject Temple’s argument Based on our previous
analysis of Briggs’ hostile work environment and retaliation claims we find that the jury had a
legally sufficient evidentiary basis to find for Briggs on her retaliatory hostile work environment
claims

F. Back Pay and Front Pay

ln its l\/lotion, Temple argues that it is entitled to a new trial on the jury’s award of

8250,000 in back pay damages (Def.’s Mem. Law Supp. 33-35.) Temple argues that there was

insufficient evidence for the jury to conclude that Briggs properly mitigated her damages after

51

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 56 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 52 of 80

becoming a home healthcare aide (Id. at 33.) Relatedly, Temple claims that the Couit’s “failure
to provide adequate instructions on applicable limitations to back pay damages,” namely,
refusing “Temple’s counsel . . . permission to read back testimony concerning l\/ls. Briggs’
failure to mitigate her damages,” resulted in the unsupported damages award (Id.) ln addition
Temple argues that even if the jury ignored Briggs’ failure to mitigate it still miscalculated the
award amount (Id. at 35.) Finally, since the legal authority and arguments made by both parties
in support of, and in opposition to, this motion are substantially similar, if not altogether directly
repeated, in their arguments in opposition and in support respectively, to Briggs’ Motion for
Front Pay, we will consider the issue of back pay and front pay together here (Compare Def.’s
Mem. Law Supp. 33-35, and Pl.’s Br. Gpp’n 53~56, with Pl.’s Mem. Law Supp. Front Pay 2~7,
Def.’s Resp. Opp’n 1-4, Pl.’s Reply Br. 1-4, and Def.’s Surreply Br. 1~4.)
1. Temple Misunderstands Briggs’ Duty to Mitigate

Temple argues that Briggs failed to mitigate her damages by not seeking employment
after accepting a job as a home healthcare aide in August 2016, thus ending any additional award
for back pay from that point forward and outright precluding an award for front pay (Def.’s
Mem. Law Supp. 34; Def.’s Resp. Opp’n 1~4; Def.’s Surreply Br. 1_4.) We believe Temple’s
argument however, is inherently flawed

The ADEA and Title Vll allow a successful plaintiff to recover back pay damages and
permit reinstatement to prevent future lost wages See 29 U.S.C. § 626 (ADEA); 42 U.S.C.
§ 2000e-5(g) (Title Vll). Courts acknowledge that in certain circumstances reinstatement may
not be feasible such as where there is no position available or the “relationship between the
parties [is] so damaged by animosity that reinstatement is impracticable” Ma)rfi`eld v. Sinclair

Int'l., 766 F.2d 788, 796 (3d Cir. 1985). ln these situations courts typically allow for front pay

52

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 57 of 84
Case 2:16-c\/-00248-RK Document 78 Filed 10/16/18 Page 53 of 80

damages instead Id. However7 a plaintiff has a duty to mitigate both back pay and front pay
damages by “demonstrating a continuing commitment to be a member of the work force and by
remaining ready, willing, and available to accept employment.” Booker v. Taylor Milk Co., 64
F.3d 860, 864-65 (3d Cir. 1995) (citing Hutchison v. Amateur Elec. Supply, Inc., 42 F.3d 1037,
1044 (7th Cir. 1994); Ford v. Nicks, 866 F.2d 865, 873 (6th Cir. 1989)).

Nevertheless, “although the statutory duty to mitigate damages is placed on a . . .
plaintiff, the employer has the burden of proving a failure to mitigate.” See id. at 864; (see also
Def.’s Resp. Opp’n 3 (acknowledging Temple’s burden).) The employer must establish that the
plaintiff was not reasonably diligent in obtaining substantially equivalent employment or that the
plaintiff withdrew entirely from the employment market See Caufield v. Ctr. Area Sch. Dist.,
133 F. App’x 4, 10-11 (3d Cir. 2005). “Substantially equivalent employment is that
employment which affords virtually identical promotional opportunities compensation job
responsibilities working conditions and status as the position from which the [ADEA] claimant
has been discriminatorily terminated.” Holocheck v. Luzerne Ciy. Head Start, Inc., No. 04-2082,
2007 WL 954308, at *13 (l\/l.D. Pa. l\/lar. 28, 2007). ln a case where the plaintiff withdrew from
the employment market the employer need not provide evidence that substantially equivalent
employment actually existed See Can/ield, 133 F. App’x at 10-11; Tubari Ltd. v. N.L.R.B., 959
F.2d 451, 454 (3d Cir. 1992) (“[A]n employer need not establish that the employee would have
secured [adequate interini] employment for the employer meets its burden on the mitigation
issue by showing that the employee has withdrawn from the employment market.”).

Temple believes it has successfully met its burden by showing that Briggs failed to
mitigate her losses following her employment as a home healthcare aide in August 2016 because

she no longer actively sought employment (See Def.’s Mem. Law Supp. 34 (“[B]ecause l\/ls.

53

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 58 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 54 of 80

Briggs admitted that she stopped looking for work in August 2016, Ms. Briggs was entitled to
[back pay] only for the two years and four months she was out of work.”); Def.’s Resp. Opp’n 3
(“l\/ls. Briggs is not entitled to front pay, because she admittedly withdrew from the labor market
magnifying her damages because of her continued loss of earnings.”).)

Temple’s only evidence to support its argument is a single brief exchange during its
cross-examination of Briggs:

[TEMPLE’S COUNSEL] QUESTION: Your current employment
l believe you’re a health_home healthcare assistant?

[BRIGGS] ANSWER: Aide, right Uh-huh. Yes.

QUESTION: And as l understand your testimony you have not
looked for a position since you’ve been in that current role?

ANSWER: No.
(07/17/2018 Pl\/I, Trial Tr. 72:9-14.) Indeed, Temple’s only argument against a back pay or
front pay award is that Briggs voluntarily withdrew from employment market thus “magnifying
her damages.” (See Def.’s Resp. Opp’n 3.) lmportantly, Temple accepts that Briggs adequately
mitigated her damages during the twenty-eight months following her termination from Temple
until August 2016 by including that time period in its calculation of Briggs’ back pay and a lack
of argument attacking Briggs’ efforts to mitigate her damages during that initial twenty-eight-
month period (See Def.’s l\/lem. Law Supp. 35; Def.’s Resp. Opp’n 2-3 (arguing failure to
mitigate began after August 2016); see also Pl.’s Mem. Law Supp. Front Pay 3 (highlighting
Briggs’ two-year job search inside and outside Temple University); Pl.’s Reply Br. 1 (same).)
Despite that Temple now asks this Court to ignore the very efforts that Briggs made to secure
employment and focus exclusively on the fact that she has not actively sought employment

since becoming employed

54

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 59 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 55 of 80

Briggs argues that she was under no duty to continue searching for employment after
accepting the home healthcare aide position in August 2016. (See Pl. ’s Reply Br. 3.) Quoting
Tubari, Briggs explains that “a discriminatee who accepts suitable interim employment even at a
lower wage, has no continuing duty to search for a more lucrative job.” (]d. (quoting Tubari,
959 F.2d at 458).) Temple summarily rejects that argument by stating that Tubari “was referring
only to ‘interim employment’ not permanent employment.” (See Def.’s Suireply Br. 2.)
Therefore, Temple argues that Briggs still had a duty to continue to search for a substantially
equivalent position because she “did not secure her home healthcare job as ‘interim
employment”’ but rather “she took the job as permanent employment.” (Def.’s Surreply Br. 2-3

SC¢

(arguing that Briggs admission that she stopped looking for any other work once she secured
employment . . . confirms that she took the job as permanent employment”).) By way of further
explaining its argument Temple concedes that “had l\/ls. Briggs taken the home healthcare aide
job as temporary or ‘interim ’ employment while continuing to search for suitable, permanent
employment then the argument that she was not required to search for more lucrative interim
work would be more appropriate.” (Id. at 2 n.l (emphasis added).)

However, Temple’s interpretation of Tubari is misguided ln Tubari, the Third Circuit
made no distinction between interim employment and permanent employment Nor did it equate
interim employment to temporary employment as Temple’s surreply brief implies Rather, the
term “interim” is more generally used to describe employment between the date of an
employee’s unlawful termination and the date of reinstatement or judgment in the employee’s
favor. See Woolworth, F,W., Co., 90 N.L.R.B. 283, 292-93 (1950) (“[L]oss ofpay [shall] be

computed on the basis of each separate calendar quarter or portion thereof during the period from

the Respondent’s discriminatory action to the date of a proper offer of reinstatement.”); see, e.g. ,

55

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 60 of 84
Case 2116-cV-00248-RK Document 78 Filed 10/16/18 Page 56 of 80

Brady v. Thurston Motor Lines, Inc., 753 F.2d 1269, 1275 (4th Cir. 1985) (quoting Merriweather
v. Hercules, Inc., 631 F.2d 1161, 1168 (5th Cir. 1980) (“[Tlhe amount of the back pay award
should be reduced by any earnings acquired during the interim period . . . .”’ (emphasis added));
Horton v. Lawrence Cty. Bd. ofEduc., 449 F.2d 793, 795 (5th Cir. 1971) (“[l]t is true that
payment of back wages must be diminished by earnings received during the interim period . . . .”
(emphasis added)); see also N.L.R.B. v. S. Silk Mills, 242 F.2d 697, 700 (6th Cir. 1957) (“The
fact that . . . [an] employee is being supported . . . during the discharge period should not relieve
her of the obligation to accept suitable employment.”). Furthermore, the Third Circuit uses the
term “interim employment” interchangeably with, or along with, terms such as “adequate
employment” or “substantially equivalent employment” when defining the legal standard for the
mitigation of damages See, e.g., Donlin v. Philips LightingN. Am. Corp., 581 F.3d 73, 88-89
(3d Cir. 2009) (quoting 42 U.S.C. § 2000e-5(g)) (“Damages are reduced under Title Vll for
‘interim earnings or amounts earnable with reasonable diligence by the person or persons
discriminated against.”); Booker, 64 F.3d at 864 (same); Tubari, 959 F.2d at 454 (“Generally, the
employee must seek interim employment ‘substantially equivalent’ to the position of which he or
she was unlawfully deprived . . . .”).

Temple is unable to provide caselaw that supports a distinction between interim
employment and permanent employment Although the “right to damages” ends when an
employee finds equivalent or better employment that is not the case here See Donlin, 581 F.3d
at 88. lt is widely understood that in order to adequately mitigate damages an employee may
need to lower her sights following a reasonable period of unsuccessfully searching for equivalent
employment See Tubari, 959 F.2d at 456 (citing N.L.R.B. v. Madison Courier, Inc., 472 F.2d

1307 (D.C. Cir. 1972)) (“[A]fter unsuccessfully attempting for a reasonable period of time to

56

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 61 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 57 of 80

secure substantially equivalent interim employment a discriminatee is required to ‘lower his
sights’ by seeking less remunerative work.”). Here, Briggs presented sufficient evidence that
after an extensive job search, she was unable to secure an equivalent position inside or outside of
Temple University (See Pl,’s Mem. Law Supp. Front Pay 3; Pl’s Reply Br. 1_2.)

Typically, courts must balance the “tension between a discriminatees duty to seek
substantially equivalent interim employment and the subsequent duty to lower his or her sights
after a ‘reasonable’ period oftime.” Tubari, 959 F.2d at 456~57. However, Temple does not
argue that Briggs was unreasonable in lowering her sights by accepting the position of home
healthcare aide at less than half of her previous salary at Temple. Furthermore, based on the
caselaw provided by Temple, it appears that Briggs was justified in accepting the position See
id. at 454 (noting courts determine reasonableness of employee’s efforts by such factors as the
economic climate and the employee’s skills qualifications and age).

Temple’s proffered interpretation of the caselaw would transform a plaintiff’ s “duty to
mitigate” into a “duty to absolve.” lt is Temple’s burden to prove that Briggs was not reasonably
diligent in obtaining substantially equivalent employment or that she withdrew completely from
the labor market See Caufield, 133 F. App’x at 10-11. However, Briggs has not withdrawn at
all. Since August 2016, she has continually mitigated her damages as a home healthcare aide
Temple does not argue that she was insufficiently diligent in obtaining her current employment
that her current employment is not substantially equivalent or that she lowered her sights too
quickly lnstead, Temple would rather the Court place the burden on Briggs that she must
always be searching for a non-existent job that has not presented itself in over twenty-eight
months or that she may never be allowed to let go or move on with her life

2. The Jury Properly Calculated Briggs’ Back Pay Award

57

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 62 of 84
Case 2:16-cV-00248-RK Document 78 Filed 10/16/18 Page 58 of 80

Temple further alleges that the jury miscalculated Briggs’ back pay award of 8250,000.
(Def.’s Mem. Law Supp. 34-35.) Temple claims that “even if the jury ignored [Briggs’] failure
to mitigate her damages she would only be entitled to $170,332.” (]d. at 35.) Temple arrives at
this figure by considering Briggs’ base salary of $50,000 pro-rated for the twenty-eight months
she was unemployed_$116,666_plus her pro-rated base salary minus her wages as a horne
healthcare aide of 822,000 per year during the twenty-three months between her August 2016
start date and trial--$53,666. (]d,) Adding those figures together, Temple believes Briggs was
entitled to $170,332. (Id.)

However, Temple neglects to include the value of Briggs’ benefits she received during
her employment with Temple including health insurance dental insurance life insurance and
retirement contributions “Back pay is designed to make victims of unlawful discrimination
whole by restoring them to the position they would have been in absent the discrimination.”
Donlin, 581 F.3d at 84 (citing Loeffler v. Frank, 486 U.S. 549, 558 (1988)). lt is widely
understood that back pay should include all amounts received by a discriminatee including
applicable benefits See Fillman v. Valley Pain Specialists, P.C., No. 13-1609, 2016 WL
192656, at *4 (E.D. Pa. Jan. 15, 2016) (citing Donlin, 581 F.3d at 78 n.l) (including plaintiff’s
benefits in back pay and front pay calculation); Anderson v. Consol. Rail Corp., No. 98-6043,
2000 WL 1622863, at *3 (E.D. Pa. Oct. 25, 2000) (citing Gelofv. Papineau, 829 F.2d 452, 457
(3d Cir. 1987)) (“A back pay award can also consist of non-wage benefits lost between
termination and trial such as insurance premiums and pension contributions that the employer
would have made on behalf of the plaintiff during that time.”).

Since Temple makes no argument that these benefits should not be considered for some

reason we will consider their exclusion a minor oversight ln fact a break-down of Briggs’

58

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 63 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 59 of 80

benefits was provided by Temple in its response to Briggs’ interrogatories (Pl.’s Trial Ex, 62, at
11-12.) According to Temple’s response 'l`emple paid $1,334.66 per month for health
insurance $28.25 per month for dental insurance $l.15 per month for life insurance and $17.09
per month to Briggs’ 403(b) Defined Contribution Plan. (Id.) The sum of these benefits is
816,573.80 per year.

lncorporating this benefit amount into Temple’s above calculation the resulting figure
equals 8247,769.24. This calculation takes into account Briggs’ salary of 851,171.4810 plus
$l6,573.80 in benefits Pro-rated over twenty-eight months equals 8159,171.48 and over
twenty-three months--less Briggs’ 822,000 per year salary as a home healthcare aide_equals
$88,597.76. The resulting total is Briggs’ back pay award Therefore the jury’s award of
$250,000 in back pay damages is well within reason of the evidence provided at trial.

3. The Court did not Err in Answering a Question Submitted by the
Jury during Deliberations

Temple makes a related argument that we failed to “provide adequate instructions on
applicable limitations to back pay damages.” (Def.’s Mem. Law Supp. 33.) This issue arises
from a question that was submitted to the Court by the jury after deliberations began The
question was: “[H]ow do we calculate lost wages?” (07/19/2018, Trial Tr. 90:14-15.) The jury
explained that it had not heard the relevant wage numbers outside of closing arguments and had
only seen them on the screen (Id. at 90:24-25, 91 :3-5.) After hearing arguments from both
Temple and Briggs as well as an off-the-record discussion between counsel for the parties
Briggs’ counsel ultimately read back the following testimony to the jury:

[BRIGGS’ COUNSEL] QUESTION: And while you were
working at Temple what was your annual salary‘?

 

10 Wliile the figure $50,000 was widely used to describe Briggs’ annual salary, evidence was presented at trial
showing that Briggs earned $51,651.12 in 2011. (Pl.’s Trial Ex. 7.)

59

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 64 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 60 ot 80

[BRIGGS] ANSWER: From 850,000 with benefits
QUESTION: And at the 810.70 that you are-_that you’ve
been making in total, how much have you made working as

a home healthcare aide for two years?

ANSWER: lt’s about 22,000 a year, so two_-it’s been two
years now, so forty-four.

(Id. at 92:5-13 .) The Court then confirmed that this response had adequately answered the jury’s
question After deliberations resumed, Temple asked the Court to consider providing the jury
with testimony “where l\/ls. Briggs said that she stopped looking for a job.” (Id. at 92:21-23.)
However, we believed that we had given the jury what they had asked ([d, at 92:25-93:1.)

Temple argues that this violated the common law “rule of completeness” as codified in
Federal Rule of Evidence 106, and allowed Briggs’ counsel to read “one-sided” testimony that
unfairly prejudiced the jury (Def.’s Mem. Law Supp. 33_34 (citing Beech Ai'rcraft Corp. v.
Rainey, 488 U.S. 153, 171-72 (1988); Bland v. PNC Bank, N.A., No. 15-1042, 2016 WL
10536026, at *4 (W.D. Pa. Dec. 30, 2016)).) Rule 106 establishes the following: “lf a party
introduces all or part of a writing or recorded statement an adverse party may require the
introduction at that time of any other part-_or any other writing or recorded statement_that in
fairness ought to be considered at the same time” Fed. R. Evid. 106. lt is further established
that it is for the court to determine whether “additional portions of same or other writings or
recorded statements . . . in fairness ought to be considered at the same time.” Bland, 2016 WL
10536026, at *8 (citing Fed. Rules o_/`Evid. Manual § 106.01 at 106-4 (11th ed. 2015) (“The rule
does not mean that an entire writing or recording is automatically admissible whenever part of it
is introduced.”).)

We find that fairness did not require that we allow Briggs’ trial testimony to be read back

to the extent that it showed an “admission that she stopped looking for work once she became a

60

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 65 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 61 ot 80

home healthcare aide even though she was earning less than half of what she earned while
working for Temple University.” (Def.’s Mem. Law Supp. 34.) The testimony requested by
Temple did not pertain to the question posed by the jury The jury’s question concerned the
calculation of lost wages The testimony read back included references to Briggs’ compensation
and years working as a home healthcare aide The testimony Temple wished to include pertained
directly to Temple’s burden of establishing that Briggs failed to mitigate her damages (Def.’s
Resp. Opp’n 3 (“l\/Is. Briggs’ admitted failure to mitigate her damages which resulted in a
willful loss of the difference in wages she earns as a home healthcare aide and the wages she
earned as a Temple employee.” (emphasis in original).)

The jury’s question did not concern whether Briggs had mitigated her damages Rather,
the jury made clear that it was unsure about the compensation values and yearly figures that it
needed to consider. (07/19/2018, Trial Tr. 90:24-25 (“The only place we saw it [salary figures]
was during the closing arguments”); 91 :3-5 (“l didn’t see anywhere that we actually heard the
number. We just saw it on the screen at one point.”).) Because the jury did not ask about
Briggs’ duty to mitigate we must assume that they understood the relevant jury instruction
provided at charging:

lf you award back pay, you are instructed to deduct from
the back pay a figure whatever wages l\/Is. Briggs has obtained
from other employment during that period . . . .

You are further instructed that l\/ls Briggs has a duty to
mitigate her damages That is she has_she is required to make
reasonable effort[s] under the circumstances to reduce her
damages And it’s Temple University’s burden to prove that l\/ls.
Briggs has failed to mitigate So if Temple University persuades
you by a preponderance of the evidence that l\/ls. Briggs failed to
obtain substantially equivalent job opportunities that were
reasonably available to her, you must reduce the amount of

damages by the amount of wages that l\/ls. Briggs reasonably could
have earned if she had obtained those opportunities

61

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 66 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 62 of 80

F or these reasons a new trial is not warranted Therefore Temple’s Motion for a New

Trial is denied as it relates to this Court’s response to the jury’s question during deliberations
4. Briggs is Entitled t0 a Front Pay Award

Next, we will address Briggs’ motion for front pay damages ll Briggs argues that she is
entitled to an award of front pay to “make her whole and restore her, ‘so far as possible . . . to a
position where [she] would have been were it not for the unlawful discrimination.”’ (Pl.’s Mem.
Law Supp. l\/lot. for Front Pay 2 (quoting Albeinarle Paper Co, v. Moody, 422 U.S. 405, 421
(1975)).)

a. Third Circuit Rule Regarding Front Pay Calculation

Before we address the merits of Briggs’ request we briefly consider the role this Court
plays in awarding front pay lt is well established law that courts may determine whether an
award of front pay is available however the Third Circuit is clear that the actual amount is to be
determined by the jury See Ma)rfzeld, 766 F.2d at 796 (“Since reinstatement is an equitable
remedy, it is the district court that should decide whether reinstatement is feasible Gf course the
amount of damages available as front pay is ajury question.” (emphasis added)); see also Duke
v. Uniroyal Inc., 928 F.2d 1413, 1421 (4th Cir. 1991) (“The Third, Sixth, and Ninth Circuits
have . . . ruled that the quantification of front pay . . . should be submitted to the jury.”).
However, we believe it is appropriate in this case for this Court to determine the amount of
front pay to be awarded ln Berndt v. Kaiser Aluminum & Chem. Sales, Inc., the Third Circuit
upheld a district court’s award of front pay where the issue was submitted to the court by the

parties separate from the trial. 789 F.2d 253 (3d Cir. 1986) (“By agreement of the parties the

 

ll “At trial and prior to the jury’s deliberation the Court and the parties agreed that if the jury returned a verdict in
Plaintiff s favor, Plaintiff would submit a post-trial application to the Court on front pay damages for the Court’s
determiiiation.” (Pl.’s Mem. Law Supp. Mot. for Front Pay 2 (quoting 07/19/2018 Al\/l, Trial Tr. 68:20-69:5).)

62

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 67 of 84
Case 2:16-c\/-00248-RK Document 78 Filed 10/16/18 Page 63 of 80

issue of damages was submitted to the district court upon a stipulated set of facts which
established the monetary value of certain items claimed as damages . . . . The district court
[determined that] an award of six months’ front pay was appropriate,”). Similarly, the parties
here request that this Court address the issue in much the same way (07/19/2018, Trial Tr.
68:20-69:5.)

Therefore we find it is appropriate and within our discretion to award Briggs front pay
damages in the amount of 860,670.20-the equivalent of her lost wages until her expected
retirement age of sixty-five The calculation is based on her current age of sixty-three a salary
rate of 851,651.12 per year, plus her entitled yearly benefits equaling $16,573.80, less her current
salary as a home healthcare aide of 822,000 per year.12

b. An Award ofFront Pay ls Supported by the Evidence

The front pay calculation of $60,670.20 is based on Briggs’ motion requesting a front pay
award equal to ten years of lost wages (See Pl.’s Mem. Law Supp. Front Pay 5.) However, we
disagree that Briggs is entitled to lost wages for ten years While Briggs is correct in her
argument in support of a ten-year award that courts routinely uphold awards of ten years or
more most of the cases she cites involve plaintiffs several years removed from the age of sixty-

five or another definitive retirement age See Broadnax v. City ofNew Haven, 141 F. App’x 18,

 

12 As noted above evidence was introduced at trial showing Briggs earned a yearly salary of $51,651.12 and
received benefits in the yearly amount of$16,573.80. (See Pl.’s Trial Ex. 7; Pl.’s Trial Ex. 62, at 11-12.); see also
discussion supra Section lll-F-2. Additionally, Briggs provided testimony that her salary as a home healthcare aide
is $22,000 per year. (07/17/2018 Al\/l, Trial Tr. 122:24~12318.) The figures have been pro-rated for 15.75 months
in order to account for the entire time from the date of verdict July 19, 2018, until Briggs’ sixty-fifth birthday on
November 10, 2019. (See Pl.’s Mem. Law Supp. Front Pay 6 n.2); see also B/um v. Witco Chem. Corp., 829 F.2d
367, 374 (3d Cir. 1987) (“ln calculating a front pay award, the jury must consider the expected future damages
caused by defendant’s wrongful conduct from the date of judgment to retirement.”); Berndt, 604 F. Supp. at 966
(calculating expected future damages as equal to base salary and fringe benefits from the time of trial until plaintiffs
expected retirement).

Notably, Briggs requests that we use a calculation that adopts $69,500 as her total yearly compensation
from Temple. (See Pl.’s l\/lem. Law Supp. Front Pay at 4.) However, it is unclear how Briggs arrived at that figure
but because of its relative proximity to our own calculation of her yearly compensation we consider it a rounding
error and choose to ignore it.

63

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 68 of 84
Case 2:16-cv-00248-RK Document 78 Flled 10/16/18 Page 64 ot 80

22-23 (2d Cir. 2005) (finding that because plaintiff was forty-two years old, an extensive award
of front pay to her retirement age was warranted); Bianchi v. City ofPhila., 80 F. App’x 232, 237
(3d Cir. 2003) (“The jury . . . could infer that at age 52, [plaintiff] had approximately thirteen
more years to work left until his retirement The award was not unreasonable.”); Belk v. City of
Eldon, 228 F.3d 872, 883 (8th Cir, 2000) (finding front pay award often years would allow
plaintiff adequate time to find commensurate employment or taken her to “normal retirement
age”); Passantino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 511-12 (9th Cir.
2000) (holding front pay award utilizing a twenty-two-year “expected remaining work life” was
appropriate where plaintiff would have reached age of sixty-five); Gotthardt v. Nat ’l R.R.
Passenger Corp., 191 F.3d 1148, 1156 (9th Cir. 1999) (upholding front pay calculation that
assumed plaintiff would work until the mandatory retirement age of seventy); Padilla v. Metro-
North Commuter R.R. , 92 F.3d 117, 125 (2d Cir. 1996) (finding a twenty-year front pay award
appropriate where it would have taken employee to the age of sixty-seven and eligible for his
pension); Pierce v. Atchison, Topeka and Santa Fe Ry. Co., 65 F.3d 562, 574-75 (7th Cir. 1995)
(finding additional evidence sufficient to establish retirement age was sixty-five and benefits
fully vested at sixty-five); Bates v. Bd. of Educ. Capital Sch. Dist., No. 97-394, 2000 WL
376405, at *10 (D. Del. l\/lar. 31, 2000) (modifying front pay award from twenty years to
seventeen years because plaintiff testified she would want to work until she was sixty-five).

lf Briggs worked another ten years she would retire at age seventy-four--nine years after
a normal retirement age of sixty-five (Pl.’s l\/lem. Law Supp. Mot. Front Pay 5.) ln support of
this argument Briggs relies on testimony that she had not considered retirement and that Temple
“employs staff members within [Briggs’] former department who are in their 70s.” (See id. at 47

6~7 (citing 07/18/2018 AM, Trial Tr. 122:24-123:8; 07/16/2018 Pl\/l, Trial Tr. 113:15~114:7).)

64

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 69 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 65 ot 80

However, we find that the evidence before us is too vague and insufficient to warrant a
front pay award of ten years See Anastasio v. Schering Corp., 838 F.2d 701, 709 (3d Cir. 1988)
(holding that the question of when a plaintiff would have retired is properly left to the finder of
fact). “A [plaintiff’ s] work and life expectancy are pertinent factors in calculating front pay, just
as they are in assessing damages for future loss of earnings in breach of employment contract
and personal injury cases.” See id. (citing EEOC v. Prudential Fed. Savings & Loan Ass ’n., 763
F.2d 1166, 1173 (10th Cir. 1985)), While expert testimony is “not always required to prove
damages in cases where projected future [loss of_| earnings are part of the calculation . . . a lay
witness [must] have a ‘reasonable basis grounded either in experience or specialized knowledge
for arriving at the opinion he or she expresses.”’ Donlin, 581 F.3d at 82 (quoting Eichorn v. AT
& T Corp., 484 F.3d 644, 649, 650 n.3 (3d Cir. 2007)). We find that although Briggs is
sufficiently qualified to provide evidence regarding her yearly salary and benefit amounts her
testimony that she “had never even considered retirement” is insufficient to support a front pay
award until the age of seventy-four. (See 07/17/2018 Al\/l, Trial Tr. 122:24-123:8); Eichorn, 484
F.3d at 649~50 (upholding district court’s decision to bar lay witness’ assumption regarding
when plaintiff would have retired due to witness’ lack of “experience or specialized
knowledge”).

As we noted previously Temple reiterates its argument that Briggs is no longer entitled
to front pay because she has failed to mitigate her damages after accepting the horne healthcare
aide position in August 2016. (See Def.’s Resp. Opp’n 2~4; Def.’s Surreply Br. 1-4.) We again
reject this argument on the same grounds as above Otherwise Temple offers no challenge to the

amount or duration requested in Briggs’ motion for front pay

65

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 70 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 66 of 80

For these reasons, Briggs’ Motion for Front Pay'is granted We award Briggs front pay
in the amount of $60,670.20.

G. Willfulness under the ADEA

Temple next contends that the Court erred in charging the jury with willfulness on
Briggs’ claims under the ADEA, arguing there was no evidence of willfulness and that it is
entitled to judgment as a matter of law on the issue. (Def.’s Mem. Law Supp. 27-29.) We
disagree

The ADEA provides liquidated damages, or “double damages,” on an employee’s award
of back pay when the employer’s discriminatory conduct is willful Starceski v. Wesrz'nghouse
Elec. Corp., 54 F.3d 1089, 1099 (3d Cir. 1995) (citing 29 U.S.C. § 626(b)). “An ADEA
violation is willful if the employer either ‘knew or showed reckless disregard for the matter of
whether its conduct was prohibited by the ADEA.”’ Id. (quoting Hazen Paper Co. v. Biggins,
507 U.S. 604, 614 (1993)). However, “[i]f an emp1oyer incorrectly but in good faith and
nonrecklessly believes that the statute permits a particular age-based decision, then liquidated
damages should not be imposed.” Hazen Paper, 507 U.S. at 616 (citing McLaughlin v. Richlana’
Shoe CO., 486 U.S. 128, 135 n.l3 (1988)). An award ofliquidated damages is punitive in nature
and “is intended to deter willful conduct.” Id. (citing Tmns- Worch Airlines, In.c. v. Thurston, 469
U.S. 111, 125 (1985)).

Temple presents two related arguments for our consideration: (l) whether the Court
committed error in charging the jury with willfulness under the ADEA; and (2) that judgment as
a matter of law is warranted on the jury’s finding of willfulness because there was insufficient

evidence presented at trial. We will first consider Temple’s second argument because, if there

66

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 71 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 67 of 80

was sufficient evidence for the jury to find willfulness, then the Court necessarily did not err in
charging the jury.

in this case, Question 10 of the Verdict Form asked whether Temple “engaged in willful
misconduct by intentionally discriminating against [Briggs] because of age or retaliating against
her because of her complaint of age discrimination?” (Verdict Form, Doc. No. 58 (emphasis
added).) As to retaliation, Temple’s sole argument is that it could not have retaliated against
Briggs because the decision-makers, Walton, Wacker, and Wu, had no knowledge that Briggs
complained of harassment and discrimination during her employment 13 (Def.’s Mem. Law
Supp. 28.) Without the decision-makers’ knowledge of the complaints, Temple claims it could
not have retaliated against Briggs (let alone willfully) for complaining of discrimination (]d.)

We believe there was sufficient evidence presented at trial for the jury to conclude that
Temple acted willfully in retaliating against Briggs for her complaints of age discrimination
Indeed, the trial evidence belies Temple’s contention that Walton, Wacker, and Wu did not know
about Brigg’s complaints of age discrimination For instance, just one hour after Wu commented
that “in China, we put women out to pasture at 55,” (07/17/2018 AM, Trial Tr. 31112-13),
Briggs was called into Wacker’s office and was given discipline for being unprofessional to Wu,
(Id. at 32:3-20). At the meeting with Wacker, Briggs specifically told him whath had said to
her about women being “put out to pasture at 55.” (Ia’. at 34:4-11.)

Briggs also complained directly to Walton about Wu’s comment. (07/17/2018 PM, Trial
Tr. 121:12~12211.) Walton testified that Briggs told her the story of what Wu said and that
Briggs was offended by it. (Ia’.) Walton then directed Wacker to look into the situation, (Id. at

127:7~12), who in turn spoke with Wu about the comment, (]a'. at 122:2-6). ln fact, Walton

 

13 Because we find there was clearly sufficient evidence that Temple willfully retaliated against Briggs for her
complaints of age discriinination, we need not consider whether Temple willfully discharged her because of her age.

67

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 72 of 84
Case 2116-cv-00248-RK Document 78 Filed 10/16/18 Page 68 of 80

testified that Wu would have known that Briggs made a complaint about the comment (Ia’. at
128: 1 1-23 .)

The above testimony clearly establishes that all of the decision-makers in Briggs’
termination from Temple had knowledge of her complaints of age discrimination However,
what proves fatal to Temple’s argument is that Walton, inter alia, knew that Briggs had a phone
intake with the EEOC and planned to file an EEOC compliant just over one month before her
termination On February 25, 2014, Briggs informed Foehl via email that she “plan[ned] to file
an EEOC complaint internally and ha[d] already had a phone intake with the EEOC.” (Pl.’s
Trial Ex. 34; 07/17/2018 AM, Trial Tr. 89:2-3.) Foehl forwarded Briggs’ email to Walton.
(Pl.’s Trial Ex. 35.) Therefore, just over one month prior to Briggs’ termination, Walton had
direct knowledge that Briggs had a phone intake with the EEOC and was planning on filing an
internal EEOC complaint due to the allegations of discriminatory conduct.

Temple’s consistent assertion that the decision-makers regarding Briggs’ termination (in
particular, Walton) did not know of her complaints of age discrimination is also somewhat
unsettling. As we noted above, Briggs directly complained of Wu’s discriminatory comment to
Walton and Wacker. Walton even verified Temple’s responses to Briggs’ interrogatories, which
provided that “[i]n 2013 and 2014, Briggs raised her complaints of discrimination with Deirdre
Walton, Temple University, Department of Labor and Employee Relations. Ms. Walton found
no merit to Briggs’ claims.” (Pl.’s Trial Ex. 62 at 7~8.) Despite Briggs complaining of Wu’s
comment to Walton immediately after it was made, and Temple admitting in its sworn
interrogatories that Briggs complained of discrimination to Walton in 2013 and 2014, the jury
heard Walton take the witness stand and testify that in 2013 and 2014, Briggs did not complain

of discrimination to her. (07/17/2018 AM, Trial Tr. 108:15-18.) In a similar fashion, Wu

68

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 73 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 69 of 80

testified he did not know of Briggs’ complaints about age and gender discrimination and
retaliation until only this past year. (07/16/2018 Pl\/l, Trial Tr. 100:1-22.) Wu testified this way
even though Walton testified that every time Briggs made a complaint about Wu, Walton would
have Wacker and DiMeo look into it. (07/18/2018 AM, Trial Tr. 57:22~25 (“So every time
[Briggs] made a complaint to me in regards to how she thought she was being treated, 1 talked
with Greg Wacker. Greg Wacker and both Drew [Dil\/Ieo] looked into those situations.”); Pl.’s
Trial Ex. 40 (“Every time you have reached out to me l have talked with you and looked into
your complaints and concerns.”).)

As indicated, Walton, Wacker, and Wu were the decision-makers in terminating Briggs’
employment at Temple. The jury heard testimony and saw documentary evidence showing
consistent complaints from Briggs about age discrimination from the very day Wu made the
comment until her termination Moreover, the jury was entitled to believe Temple acted
willfully after hearing numerous contradictions from Temple’s witnesses There was sufficient
evidence for the jury to conclude that Temple’s actions, at the very least, constituted reckless
disregard when it terminated Briggs’ employment after her complaints of age discrimination and,
in particular, her phone intake with the EEOC and plan to file an internal EEOC complaint

Other courts have sustained the jury’s finding of willfulness in retaliatory conduct in
violation of the ADEA. ln Ray v. luka Special Mun. Separare Sch. Dist. , the plaintiff filed an
appiication for a high school principal position and any other administrative position 51 F.3d
1246, 1248 (5th Cir. 1995). The plaintiff was not hired for the principal position, and he
subsequently filed an EEOC complaint against the defendant for age discrimination Id. After
responding to the EEOC charge, the defendant hired numerous individuals for other

administrative positions, but failed to hire the plaintiff Id. At trial7 the jury found that the

69

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 74 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Pagé 70 of 80

decision not to hire for a different position was in retaliation for his EEOC charge and that the
defendant’s conduct was a willful violation of the ADEA. ]a.’. at 1249. The court awarded
liquidated damages, and the defendant filed a motion for judgment as a matter of law. Id.

On review, the United States Court of Appeals for the Fifth Circuit affirmed the district
court’s denial of judgment as a matter of law on the issue of willfulness. Ia', at 1251-52. The
court rejected the notion that there can be “accidental” retaliation, and it specifically held that
when the jury finds retaliation in the filing of an EEOC complaint, “no more proof than that is
required” to find willfulness Id. at 1252; see also Powell v. Roc/cwell ]nt’l Corp., 788 F.2d 279,
286 (5th Cir. 1986) (stating that under the facts of the case, “the jury finding of retaliatory
discharge necessarily found ‘willfulness’ as defined by Thursron”); Amos v. Hous. Auth. of
Birmingham Dist., 927 F. Supp. 416, 420 (N.D. Ala. 1996) (stating that the court “finds it
difficult, if not impossible, to conceive of an employer who is motivated by an intent to punish
an employee for filing an EEOC charge (an action willful by its very nature), not also being
guilty of an intent to violate the law or at least guilty of reckless disregard for the law”).

While there may not necessarily be a per se rule that, whenever an employer terminates
an employee in retaliation for age-based discrimination complaints, there is a willful violation of
the ADEA, we conclude that under the facts presented here, there was sufficient evidence for the
jury to find willfulness In particular, all of the decision-makers knew about Briggs’ complaints
of age discrimination, and Walton specifically knew that Briggs was undertaking action with the
EEOC just before Briggs was terminated Walton was also aware that employment
discrimination laws, in particular Title Vll and the ADEA, prohibit retaliation (07/18/2018 AM,
Trial Tr. 105112-106:13.) Accordingly, Temple’s Motion is denied to the extend it seeks

judgment as a matter of law on the jury’s finding of willfulness under the ADEA.

70

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 75 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 71 of 80

Because the Court concludes there was sufficient evidence for the jury to find that
Temple violated the ADEA willfully, the Court necessarily did not err in charging the jury on
willfulness Nevertheless, we conclude Temple waived this argument because it failed to object
to the charge during the charging conference. Under Federal Rule of Civil Procedure 51(0)(1),
“[a] party who objects to an instruction . . . must do so on the record, stating distinctly the matter
objected to and the grounds for the objection.” Fed. R. Civ. P. 51(c)(1). A party who does not
State its objection to the inclusion or exclusion of a jury instruction and the specific grounds for
the objection waives any subsequent argument See Lesende v. Borrero, 752 F.3d 324, 335 (3d
Cir. 2014) (citing Fed. R. Civ. P. 51); Galemz v. Leone, 638 F.3d 186, 201 (3d Cir. 2011)
(citations omitted); Thabault v. Chait, 541 F.3d 512, 525 (3d Cir. 2008); Simmons v. City of
Phila., 947 F.2d 1042, 1078 (3d Cir. 1991) (citations omitted); Valentin v. Crozer-Chester Med.
Ctr., 986 F. Supp. 292, 302 (E.D. Pa. 1997) (citations omitted); see also Smith v. Borough of
Wilkinsburg, 147 F.3d 272, 276 (3d Cir. 1998) (stating that “Rule 51 plays a critical role in both
the trial and appellate processes” because “the rule ensures that the district court is made aware
of and given an opportunity to correct any alleged error in the charge before the jury begins its
deliberations”); McAdam v. Dean Witter Reynolds, Inc., 896 F.2d 750, 759 (3d Cir. 1990)
(declining to consider jury charge deficiency under Rule 51 when party failed to specifically and
clearly object to the charge).

The charging conference in this case took place on July 18, 2018. (07/18/2018 PM, Trial
Tr. 61 :6_75:7.) The topic of liquidated damages was squarely discussed, and it was Briggs who
objected to additional language that Temple proposed as to the charge. ([d. at 70:15~16 (Briggs’
counsel stating “[w]e object to the additional language that [Temple] ha[s] inserted here”).) On

the subject of liquidated damages during the charge, Temple’s counsel simply stated,

71

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 76 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 72 of 80

Your Honor, liquidated damages are only recoverable under the
ADEA; they’re not recoverable under Title VII, they’re not
recoverable for a harassment claim. The jury needs to be keenly
aware that, if they find for the plaintiff on a claim, other than her
age claim, they are not to award liquidated damages Thar is only
l_`fthey]'indfor the plainti_ffon an age claim
(Id. at 70:17-23 (emphasis added).) Temple not only failed to object to the jury being charged
on willfulness under the ADEA, but consented to Briggs being able to recover liquidated
damages if the jury found for her on an age-related claim. (Id.) Accordingly, Temple waived its
argument on the willfulness charge, and we will deny its Motion on that basis as well.
H. Compensatory Damages
Temple also moves for judgment as a matter of law or, alternatively, a remittitur, on
Briggs’ $350,000 award of compensatory damages, arguing there was insufficient evidence to
warrant such an award. (Def.’s Mem. Law Supp. 36-38.) Again, we disagree
Briggs is entitled to compensatory damages only if she presented evidence of actual
injury. See L.T. Blackshear v. City of Wilmz'ngton, 15 F. Supp. 2d 417, 430 (D. Del. 1998) (citing
Gunby v. Pa. Elec. Co., 840 F.2d 1108, 1121 (3d Cir, 1988)). When the only evidence of
emotional distress is the plaintiffs own testimony about depression and humiliation, “and there
is no evidence of physical suffering, the need for professional care or the like, then there is no
‘reasonable probability, rather than a mere possibility, that damages due to emotional distress
were in fact incurred as a result of’ the wrongful act.” Rush v. Scott Specialty Gases, Inc., 930 F.
Supp. 194, 199 (E.D. Pa. 1996), rev ’cl on other grounds 113 F.3d 476 (3d Cir. 1997) (internal
quotation marks omitted) (quoting Spence v. Bd. ofEduc. of Chrz`stz'na Sch. Dist., 806 F.2d 1198,
1201 (3d Cir. 1986)). “[N]either medical evidence nor corroborating testimony is necessarily

required in order to support an award of mental anguish damages” Moussa v. Commonwealth of

Pa. Dep’t ofPul). Welfare, 289 F. Supp. 2d 639, 665 (W.D. Pa. 2003) (citing cases). lndeed,

72

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 77 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 73 of 80

“courts have held that intangible injuries such as sleeplessness, headaches, and feelings of
humiliation and embarrassment are sufficient to support an award of compensatory damages.”
Id. at 666 (citing Blackshear, 15 F. Supp. 2d at 430).

Temple first claims that it is entitled to judgment as a matter of law on Briggs’ award of
compensatory damages because, other than herself, Briggs presented no witness to testify about
any injury or emotional distress suffered and “presented no evidence from which the jury could
conclude that she was damaged emotionally.” (Def.’s Mem. Law Supp. 37.) Second, Temple
argues that if the Court does not grant judgment for Temple, then a remittitur of the jury’s award
of compensatory damages is appropriate (Id.)

As to Temple’s first argument, we believe there was sufficient evidence in the record to
sustain the jury’s award of $350,000 in compensatory damages The evidence at trial not only
included Briggs’ testimony about emotional distress, but the jury also saw documentary evidence
in the form of emails Briggs sent that clearly warranted pain and suffering damages In emails to
numerous individuals during her employment at Temple, Briggs stated as follows:

o “I am so bullied and harassed all day. . . . lt is beginning to feel
like psychological abuse (Pl.’s Trial Ex. 9 (emphasis added).)

0 “l do not want to take anymore [sic] of your time nor do want
[sic] to re-visit the events from which I am already distraught.”
(Pl.’s Trial Ex. 13 (emphasis added).)

o “l\/ly confidence has never been so low and at 58 years old, l
have no[] options to change the course of my plummeting
professional life . . . .” (Pl.’s Trial Ex. 26 (emphasis added).)

o “l want you to understand how distressing it is when I have no
one in the department and no one in human resources who will
listen to me. l am honest and operate with integrity in every
arena of my life and five days out of the week l a[m] battered
emotionally, insalted, ignore[d], yelled at in front of peers and
[am] the department scapegoat,” (Pl.’s Trial Ex. 33 (emphasis
added).)

73

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 78 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 74 of 80

¢ “l am actually afraid to go to work, especially Mondays,
Wednesdays and Fridays, when l meet with [Dil\/leo] and Dr.
Wu. Before l go to sleep and as soon as l wake, the anxiety l
experience is palpable and iznpacting the quality of )ny
personal life . . . Dr. Wu said that [DiMeo] is there for
protection and as a witness but l have no protection and feel
like an abuse victi)n. . . . l ain drowning here and have reached
out to you numerous times and waited and waited. This is
affecting the quality ofrny work life and rny person[al] life All
l want is to continue to work without being harassed.” (Pl.’s
Trial Ex. 38 (emphasis added).)

On April 2, 2014, the day following her termination from Temple, Briggs wrote to Foehl that

[t]his has never happened to me before and l am sofull ofgrief Of
course, 1 fear the financial disaster that I will face when l have to
rent [sic] and utilities to pay on May lst, but l miss the only
community l have had since my children left home, the Temple
undergrads and grad students and an incredible group of inspiring
faculty members A wave o_fgrief has pulled me under the surf and
it’s hard to breathe

(Pl.’s Trial Ex. 46 (emphasis added).) A few weeks later, Briggs emailed the following to Foehl:
My prospects to find full-time employment with a similar salary,
health insurance and contributions to my retirement account are
slim. My two sons and l will lose health insurance on April 30th
and the rent must come from my retirement account, for which the
penalty will be substantial to my current and future financial status
My distress is not unreasonable, especially when my termination
resulted because the standards to which l was held were unfair and

unequal l hope that you will consider this as you move to
investigate my complaint

(Pl.’s Trial Ex. 53 (emphasis added).)

Briggs also presented credible testimony at trial about her emotional state For instance,
as a result of losing her employment at Temple, her retirement fund has gone from $100,000 to
$5,000; she could not put up a Christmas tree or buy her grandchildren Christmas gifts; she was
forced to find subsidized housing; and she is now on food stamps (07/17/2018 AM, Trial Tr.

118:2-23;122:13~23;123:13-21.)

74

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 79 of 84
Case 2216-cV-00248-RK Document 78 Filed 10/16/18 Page 75 of 80

While an award of $350,000 may appear to be at the larger range of compensatory
damages in an employment discrimination case, it is important to remember that “[t]here is ‘no
legal yardstick by which to measure accurately’ reasonable compensation for pain and
suffering.” Rush, 930 F. Supp. at 199 (citing McDonald v. United States, 555 F. Supp. 935, 971
(l\/I.D. Pa. 1983)). The issue for the Court to decide “is not the size of the award alone, but the
evidence supporting the award.” Evans v. PortAuth, ofN. Y. & N.J., 273 F.3d 346, 354 (3d Cir.
2001) (Blakey v. Cont’lAirlz`nes, Inc., 992 F. Supp. 731, 737 (D,N,J. 1998)). We believe the
above-cited documentary and testimonial evidence shows actual injury sufficient for Briggs to
sustain an award of pain and suffering damages The emails she sent to various individuals at
Temple and testimony at trial clearly show her damaged emotional state, in which she described,
inter alia, like she was drowning7 being pulled under a wave of grief, having no confidence,
being battered emotionally, and being afraid to go to work. She even stated that her work
environment was beginning to feel like psychological abuse After her employment with Temple
ended, she testified her retirement savings went from 3100,000 to $5,000 and that she was not
able to afford Christmas presents for her grandchildren, eliciting an emotional response during
the trial. In sum, we do not believe medical evidence or corroborating testimony was necessary
for Briggs to sustain her award of compensatory damages, and we will deny Temple’s motion for
judgment as a matter of law on this issue

Temple alternatively moves the Court to remit the juiy’s award of compensatory
damages, citing Valentin and Rush in support In Valentin, the jury returned a verdict in favor of
the plaintiff on her claims of national origin discrimination and retaliation under Title Vll.

Valentin, 986 F. Supp. at 297. The jury awarded the plaintiff $209,000 for pain and suffering,

75

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 80 of 84
Case 2116-cV-00248-RK Document 78 Filed 10/16/18 Page 76 of 80

and the defendant filed a motion for a new trial on the basis that the award was against the
weight of the evidence Id. at 304.

As to the pain and suffering damages award, the court conditionally granted the
defendant’s motion for a new trial unless the plaintiff accepted a remittitur in the amount of
852,250. Id. at 305. The court reasoned that the $209,000 award of compensatory damages was
“grossly excessive” because the plaintiff offered no evidence, other than her own testimony, that
she was feeling depressed and upset by her termination Id. She also explained that it was
humiliating to explain the circumstances of her termination to future employers ]d. The court
found that under those circumstances “an award of compensatory damages in the amount of
$209,000 shocks the conscience,” and believed a remittitur to $52,250 was the appropriate
remedy. ]d.

ln Rush, the plaintiff prevailed on her claims of discrimination and hostile work
environment, and the jury awarded her $ l 7000,000 in pain and suffering damages Rush, 930 F.
Supp. at 196~97. The defendant filed a motion for a new trial on the issue or a remittitur,
arguing that plaintiffs expert testified that she suffered only from mild to moderate depression,
and that her friends and family testified she was currently performing well in her life Id. at 199.
The plaintiff pointed to testimony from expert witnesses, friends, and family that corroborated
her testimony that she suffered emotionally while working for the defendant Id. In addition,
numerous witnesses testified that the plaintiffs personality changed during her time in
defendant’s employ and that she spent much of her free time sleeping at home Id.

The court found the plaintiff presented evidence that she suffered emotionally while

working for the defendant, but nevertheless concluded that the $l,000,000 award was excessive

76

Case 2:16-cV-00248-RK Document 81 Filed 11/13/18 Page 81 of 84
Case 2116-cv-00248-RK Document 78 Filed 10/16/18 Page 77 of 80

Id. Without any additional analysis the court conditioned the denial of the defendant’s motion
for a new trial on the plaintiffs acceptance of a remittitur in the amount of 8100,000. Id.

Briggs’ trial evidence regarding her emotional distress is certainly more substantial than
the plaintiff s in Valentin. In Valentin, the plaintiff merely stated she was depressed and was
humiliated when informing future employers of the circumstances of her termination Valentin,
986 F. Supp. at 305. Briggs, on the other hand, presented not only trial testimony of her
emotional distress (particularly her inability to buy her grandchildren Christmas presents7 going
on food stamps, and losing her retirement savings), but she also presented countless
contemporaneous emails to numerous individuals at Temple evidencing her damaged emotional
state Therefore, we do not believe the plaintiff in Valentin is comparable to Briggs, and the
court’s remittitur in that case is not persuasive

Unlike the plaintiff in Rush, who presented expert witnesses and family and friends to
corroborate her testimony that she suffered emotional distress while working at the defendant,
Briggs was the sole witness to testify as to her emotional distress “However, neither medical
evidence nor corroborating testimony is necessarily required in order to support an award of
mental anguish damages” Moussa, 289 F. Supp. 2d at 665 (citing Blackshear, 15 F. Supp. 2d at
430). While the court in Rush found that the $1,000,000 award for pain and suffering was
excessive, and consequently conditioned its denial of the defendant’s motion for a new trial on
the plaintiff accepting a remittitur to $100,000, we believe that Briggs’ award Of 3350,000 was
supported by the weight of the evidence and is not “so large as to appear contrary by reason.”
Evans, 273 F.3d at 354 (quoting Blakey, 992 F. Supp. at 735). Although Briggs’ award is likely
on the higher end of the spectrum, courts have found similar awards to be appropriate See id. at

355~56 (affirming district court’s remittitur of pain and suffering damages to $375,000);

77

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 82 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 78 of 80

Moussa, 289 F. Supp. 2d at 665-66 (declining to remit emotional distress damages below
$300,000). Accordingly, Temple’s motion for a new trial or a remittitur is denied as to the jury’s
award of compensatory damages 14

I. Briggs’ Motion for a New Trial on Punitive Damages

We next address Briggs’ argument that she is entitled to a new trial only on the issue of
punitive damages contending that the Court committed error in failing to charge the jury
accordingly Prior to trial, the parties agreed to bifurcate the trial on punitive damages
(07/16/2018 Pl\/I, Trial Tr, 3:13~4:21.) The jury would first determine whether punitive damages
should be assessed and, if so, then a second phase of the trial would begin where the jury would
determine the amount of punitive damages (Id.) While Briggs raises an interesting argument on
the jury’s finding of willfulness under the ADEA to mean there should have been a jury
instruction and a corresponding question on the Verdict Form about punitive damages under
Title Vll, we believe her argument is waived because she failed to object to the absence of such
an instruction during the charging conference

Briggs’ motion for a new trial is centered on the Court’s failure to charge the jury on the
issue of punitive damages (Pl.’s Mot. Mem. Law Supp. Punitive Damages 7-8.) However, as
we explained above regarding Temple’s failure to object to the Court’s jury instruction on
willfulness under the ADEA, “[a] party who objects to an instruction . . . must do so on the
record7 stating distinctly the matter objected to and the grounds for the objection.” Fed. R. Civ.

P. 51(c)(l). A party who does not state its objection to the inclusion or exclusion of a jury

 

14 Title Vll’s amendments allow a plaintiff to recover compensatory damages for “future pecuniary losses
emotional pain, suffering, inconvenience mental anguish, loss of enjoyment of life, and other nonpecuniary losses”
42 U.S.C. § 1981a(b)(3). Under federal law, when the defendant “has more than 500 employees iii each of 20 or
more calendar weeks in the current or preceding year,” the amount of compensatory damages available to a plaintiff
is capped at $300,000. Id. § 1981a(b)(3)(D). The PHRA, on the other hand, places no cap on compensatory
damages See Gag/iardo v. Connaught Labs., Inc., 311 F.3d 565, 570 (3d Cir. 2002). Accordingly, there is no need
to apply Title Vll’s statutory cap because the excess compensatory damages can be appropriately apportioned to the
claims under the PHRA.

78

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 83 of 84
Case 2:16-cv-00248-RK Document 78 Filed 10/16/18 Page 79 of 80

instruction and the specific grounds for the objection waives any subsequent argument See
Lesende v. Borrero, 752 F.3d 324, 335 (3d Cir. 2014) (citing Fed. R. Civ. P. 51); Galena v.
Leone, 638 F.3d 186, 201 (3d Cir. 2011) (citations omitted); Thabault v. Chait, 541 F.3d 512,
525 (3d Cir. 2008); Sizn)nons v. City ofPhila., 947 F.2d 1042, 1078 (3d Cir. 1991) (citations
omitted); Valentin v, Crozer-Chester Med. Ctr., 986 F. Supp. 292, 302 (E.D. Pa. 1997) (citations
omitted); see also Smith v. Borough of Wilkinsburg, 147 F.3d 272, 276 (3d Cir. 1998) (stating
that “Rule 51 plays a critical role in both the trial and appellate processes” because “the rule
ensures that the district court is made aware of and given an opportunity to correct any alleged
error in the charge before the jury begins its deliberations”); McAdaln v. Dean Witter Reynolds,
Inc., 896 F.2d 750, 759 (3d Cir. 1990) (declining to consider jury charge deficiency under Rule
51 when party failed to specifically and clearly object to the charge).

In this case, Briggs submitted proposed jury instructions and a proposed verdict sheet that
included punitive damages under Title VII. (See Doc. No. 49 at ll (Proposed Jury lnstructions);
Doc. No. 46, Question 11 (Proposed Verdict Form).) However, during the charging conference
the issue of punitive damages was raised, but Briggs’ counsel failed to object, let alone with any
specificity, to the Court’s intention not to charge on punitive damages (07/18/2018 PM, Trial
Tr. 73:18-25.) The following exchange took place:

[BRIGGS’ COUNSEL]: Yes, Your Honor. We wanted to submit
a jury instruction that - we thought we did - but is for punitive
damages under Title Vll.

THE COURT: I’m not charging on punitive damages

[BRIGGS’ COUNSEL]: Okay. So you’re denying that motion
THE COURT: That’s right.

[BRIGGS’ CoUNsi-:L]; okay. rhani< you.

79

Case 2:16-cV-OO248-RK Document 81 Filed 11/13/18 Page 84 of 84
Case 2:16-cv-00248-RK Document 78 Fi|eo| 10/16/18 Page 80 of 80

(Id.) The following day, the Court presented the parties with a verdict form to review prior to
their closing arguments (07/19/2018, Trial Tr. 312-81 18.) Once again, Briggs’ counsel failed to
raise any objection to the absence of a question on the verdict form on the issue of liability for
punitive damages (See generally id.)

As indicated above, Briggs’ counsel failed to object to the absence of a jury instruction
on punitive damages or the absence of such a question on the verdict form. Like Temple waived
its argument on the Court’s jury instruction on willfulness under the ADEA, Briggs similarly
waived her argument as to the absence of a jury instruction on punitive damages under Title VII.
See Fed. R. Civ. P. 51(0)(1). Accordingly, Briggs’ Motion for a New Trial on the issue of
punitive damages is denied.

IV. CONCLUSION

Based on the foregoing reasons Temple’s Motion for Judgment as a Matter of Law or, in
the Alternative, for a New Trial or, in the Alternative, for a Remittitur is denied in its entirety.15
Briggs’ Motion for Front Pay Damages and for a New Trial on Punitive Damages Only is
granted with respect to a front pay award of $60,670.20, but denied as to a New Trial on punitive
damages

An appropriate Order follows

 

15 Considering that we find that the jury’s verdict is not against the weight of evidence or erroneous we deny
Teinple’s alternative Motion for a New Trial. See Lina’, 278 F.2d at 90. Likewise, as the Court’s own damages
calculations showed, the jury was well-supported by the evidence and did not “shock the conscience.” See
discussion supra Sectioii lll-F-2. Therefore, we find a remittitur is unwarranted, and Teinple’s alternative Motion
for a Remittitur is denied. See Kazan, 721 F.2d at 914 (citing Scott, 641 F.2d at 136).

80

